 
Exhibit 10.1
 
 
Execution Copy
 
Term Loan Agreement
 


 
Dated as of
 
November 16, 2010
 


 
among
 


 
VANGUARD NATURAL GAS, LLC,
 
as Borrower,
 


 
BNP PARIBAS,
 
as Administrative Agent,
 


 
and
 


 
The Lenders Party Hereto
 


 
Sole Lead Arranger and Sole Bookrunner
 


 
BNP Paribas Securities Corp.
 
Syndication Agent
 


 
Citibank, N.A.
 
Co-Documentation Agents
 


 
Credit Agricole Corporate and Investment Bank
 
Royal Bank of Canada
 


 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
 
Definitions and Accounting Matters
 
 
Section 1.01.
Terms Defined Above... 
1

 
Section 1.02.
Certain Defined Terms.. 
1

 
Section 1.03.
Types of Loans and Borrowings.. 
21

 
Section 1.04.
Terms Generally; Rules of Construction.. 
21

 
Section 1.05.
Accounting Terms and Determinations; GAAP.. 
22

 
ARTICLE II
 
 
The Credits
 
 
Section 2.01.
Commitments... 
22

 
Section 2.02.
Loans and Borrowings. 
22

 
Section 2.03.
Request for Borrowing.. 
23

 
Section 2.04.
Interest Elections. 
24

 
Section 2.05.
Funding of Borrowings. 
25

 
Section 2.06.
Termination and Reduction of Commitments. 
26

 
Section 2.07.
Reserved. 
26

 
Section 2.08.
Reserved. 
26

 
Section 2.09.
Collateral. 
26

 
ARTICLE III
 
 
Payments of Principal and Interest; Prepayments; Fees
 
 
Section 3.01.
Repayment of Loans... 
28

 
Section 3.02.
Interest. 
28

 
Section 3.03.
Alternate Rate of Interest.. 
29

 
Section 3.04.
Prepayments. 
29

 
Section 3.05.
Fees. 
30

 
ARTICLE IV
 
 
Payments; Pro Rata Treatment; Sharing of Set-offs
 
 
Section 4.01.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
31

 
Section 4.02.
Presumption of Payment by the Borrower... 
32

 
Section 4.03.
Certain Deductions by the Administrative Agent.. 
32

 
Section 4.04.
Disposition of Proceeds.. 
32

 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE V
 
 
Increased Costs; Break Funding Payments; Taxes; Illegality
 
 
Section 5.01.
Increased Costs. 
32

 
Section 5.02.
Break Funding Payments... 
34

 
Section 5.03.
Taxes. 
34

 
Section 5.04.
Mitigation Obligations; Replacement of Lenders. 
36

 
Section 5.05.
Illegality.. 
37

 
ARTICLE VI
 
 
Conditions Precedent
 
 
Section 6.01.
Effectiveness.. 
37

 
Section 6.02.
Funding.. 
38

 
Section 6.03.
Additional Funding Conditions.. 
41

 
ARTICLE VII
 
 
Representations and Warranties
 
 
Section 7.01.
Organization; Powers... 
42

 
Section 7.02.
Authority; Enforceability... 
42

 
Section 7.03.
Approvals; No Conflicts... 
42

 
Section 7.04.
Financial Condition; No Material Adverse Change. 
43

 
Section 7.05.
Litigation. 
43

 
Section 7.06.
Environmental Matters.. 
44

 
Section 7.07.
Compliance with the Laws and Agreements; No Defaults. 
45

 
Section 7.08.
Investment Company Act... 
45

 
Section 7.09.
Taxes... 
45

 
Section 7.10.
ERISA. 
45

 
Section 7.11.
Disclosure; No Material Misstatements... 
46

 
Section 7.12.
Insurance... 
47

 
Section 7.13.
Restriction on Liens... 
47

 
Section 7.14.
Subsidiaries... 
47

 
Section 7.15.
Location of Business and Offices... 
48

 
Section 7.16.
Properties; Titles, Etc. 
48

 
Section 7.17.
Maintenance of Properties... 
49

 
Section 7.18.
Gas Imbalances, Prepayments... 
50

 
Section 7.19.
Marketing of Production... 
50

 
Section 7.20.
Swap Agreements..
50

 
Section 7.21.
Use of Loans... 
50

 
Section 7.22.
Solvency... 
50

 
Section 7.23.
Sanctioned Persons... 
51

 
Section 7.24.
Security Instruments... 
51

 
ARTICLE VIII
 
 
Affirmative Covenants
 
 
Section 8.01.
Financial Statements; Other Information.. 
52

 
Section 8.02.
Notices of Material Events.. 
55

 
Section 8.03.
Existence; Conduct of Business... 
55

 
Section 8.04.
Payment of Obligations... 
56

 
Section 8.05.
Performance of Obligations under Loan Documents.. 
56

 
Section 8.06.
Operation and Maintenance of Properties.. 
56

 
Section 8.07.
Insurance... 
57

 
Section 8.08.
Books and Records; Inspection Rights... 
57

 
Section 8.09.
Compliance with Laws... 
58

 
Section 8.10.
Environmental Matters. 
58

 
Section 8.11.
Further Assurances. 
59

 
Section 8.12.
Reserve Reports. 
59

 
Section 8.13.
Title Information. 
60

 
Section 8.14.
Additional Collateral; Additional Guarantors. 
61

 
Section 8.15.
ERISA Compliance... 
62

 
Section 8.16.
Reserved. 
63

 
Section 8.17.
Revolver Agent as Principal Depository.. 
63

 
Section 8.18.
Chief Financial Officer... 
63

 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IX
 
 
Negative Covenants
 
 
Section 9.01.
Financial Covenants. 
63

 
Section 9.02.
Debt.. 
64

 
Section 9.03.
Liens.. 
64

 
Section 9.04.
Dividends, Distributions and Redemptions.. 
65

 
Section 9.05.
Investments, Loans and Advances.. 
65

 
Section 9.06.
Nature of Business; International Operations... 
67

 
Section 9.07.
Limitation on Leases... 
67

 
Section 9.08.
Proceeds of Notes... 
67

 
Section 9.09.
ERISA Compliance.. 
67

 
Section 9.10.
Sale or Discount of Receivables... 
69

 
Section 9.11.
Mergers, Etc... 
69

 
Section 9.12.
Sale of Properties.. 
69

 
Section 9.13.
Environmental Matters... 
69

 
Section 9.14.
Transactions with Affiliates... 
69

 
Section 9.15.
Subsidiaries... 
70

 
Section 9.16.
Negative Pledge Agreements; Dividend Restrictions... 
70

 
Section 9.17.
Gas Imbalances, Take-or-Pay or Other Prepayments.. 
70

 
Section 9.18.
Swap Agreements.. 
70

 
Section 9.19.
Marketing Activities... 
71

 
ARTICLE X
 
 
Events of Default; Remedies
 
 
Section 10.01.
Events of Default.. 
71

 
Section 10.02.
Remedies. 
74

 
ARTICLE XI
 
 
The Agents
 
 
Section 11.01.
Appointment; Powers.. 
75

 
Section 11.02.
Duties and Obligations of Administrative Agent... 
75

 
Section 11.03.
Action by Administrative Agent... 
76

 
Section 11.04.
Reliance by Administrative Agent... 
77

 
Section 11.05.
Subagents... 
77

 
Section 11.06.
Resignation or Removal of Administrative Agent... 
77

 
Section 11.07.
Agents as Lenders... 
78

 
Section 11.08.
No Reliance. 
78

 
Section 11.09.
Administrative Agent May File Proofs of Claim.. 
79

 
Section 11.10.
Authority of Administrative Agent to Release Collateral and Liens... 
80

 
Section 11.11.
The Arranger, Bookrunner, Etc.. 
80

 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XII
 
 
Miscellaneous
 
 
Section 12.01.
Notices.
80

 
Section 12.02.
Waivers; Amendments. 
81

 
Section 12.03.
Expenses, Indemnity; Damage Waiver. 
83

 
Section 12.04.
Successors and Assigns. 
85

 
Section 12.05.
Survival; Revival; Reinstatement. 
88

 
Section 12.06.
Counterparts; Integration; Effectiveness. 
88

 
Section 12.07.
Severability... 
89

 
Section 12.08.
Right of Setoff... 
89

 
Section 12.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. 
90

 
Section 12.10.
Headings... 
91

 
Section 12.11.
Confidentiality.. 
91

 
Section 12.12.
Interest Rate Limitation... 
91

 
Section 12.13.
EXCULPATION PROVISIONS.. 
92

 
Section 12.14.
Reserved. 
93

 
Section 12.15.
No Third Party Beneficiaries... 
93

 
Section 12.16.
USA Patriot Act Notice... 
93

 
Section 12.17.
Concerning the Intercreditor Agreement..
93

 
 
 
 

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES
 
Annex I                                List of Maximum Credit Amounts


Exhibit A                             Form of Note
Exhibit B                              Form of Borrowing Request
Exhibit C                              Form of Interest Election Request
Exhibit D                              Form of Compliance Certificate
Exhibit E                              Security Instruments
Exhibit F                              Form of Assignment and Assumption
Exhibit G                             Form of Lien Subordination and
Intercreditor Agreement


Schedule 7.05                                           Litigation
Schedule 7.06                                           Environmental
Schedule 7.12                                           Insurance
Schedule 7.14                                           Subsidiaries and
Partnerships
Schedule 7.18                                           Gas Imbalances
Schedule 7.19                                           Marketing Contracts
Schedule 7.20                                           Current Swap Agreements
Schedule 7.24                                           Mortgage Filing Offices
Schedule 9.03                                           Existing Liens
Schedule 9.05                                           Investments

 
 

--------------------------------------------------------------------------------

 

THIS TERM LOAN AGREEMENT dated as of November 16, 2010, is among VANGUARD
NATURAL GAS, LLC, a limited liability company duly formed and existing under the
laws of the Commonwealth of Kentucky (the “Borrower”); each of the Lenders from
time to time party hereto; and BNP Paribas (in its individual capacity, “BNPP”),
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
R E C I T A L S
 
In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto hereby agree as follows:
 
ARTICLE I                      
 
Definitions and Accounting Matters
 
Section 1.01. Terms Defined Above.  As used in this Agreement, each term defined
above has the meaning indicated above.
 
Section 1.02. Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.
 
“Affected Loans” has the meaning assigned such term in Section 5.05.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent and other agents
subsequently named; and “Agent” shall mean either the Administrative Agent or
such other agent, as the context requires.
 
“Agreement” means this Term Loan Agreement, as the same may from time to time be
amended, modified, supplemented or restated.
 
 
1

--------------------------------------------------------------------------------

 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate (based
on an Interest Period of 30 days) in effect on such day plus 2%.  Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Margin” means, for any day, (a) with respect to any ABR Loan, 6.50%
per annum, and (ii) with respect to any Eurodollar Loan, 5.50% per annum.
 
“Applicable Percentage” means, with respect to any Lender, (i) prior to the
Effective Date, the percentage of the Commitments represented by such Lender’s
Commitment as such percentage is set forth on Annex I, and (ii) on and after the
Effective Date, the percentage of the Loans represented by such Lender’s Loan.
 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person engaged in the business of writing Swap Agreements whose
long term senior unsecured debt rating is A-/A3 by S&P or Moody’s (or their
equivalent) or higher and that is acceptable to the Administrative Agent, or
(c) any other Person from time to time approved by the Majority Lenders.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) DeGolyer and
MacNaughton, and (d) any other independent petroleum engineers acceptable to the
Administrative Agent.


“Arranger” means BNP Paribas Securities Corp., in its capacities as the sole
lead arranger and sole bookrunner.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit F or any other form approved by the Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means the request by the Borrower for the Borrowing of the
term Loans on the Effective Date in accordance with Section 2.03.
 
 
2

--------------------------------------------------------------------------------

 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
 
“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.
 
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $2,000,000.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 25% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, or (b) occupation of a
majority of those seats (other than vacant seats) on the board of managers of
Borrower by Persons who were neither (i) nominated by the board of managers of
the Borrower nor (ii) appointed by managers so nominated.
 
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s holding company, (if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the term Loan hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b), and
“Commitments” means the aggregate amount of the Commitments of all of the
Lenders.
 
 
3

--------------------------------------------------------------------------------

 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
for the Borrower, the Consolidated Subsidiaries and Vanguard Resources on a
consolidated basis, the ratio of (a) EBITDA for each four consecutive fiscal
quarter period, less the aggregate amount of cash used to purchase Equity
Interests of Vanguard Resources for the twelve month period ending on the last
day of such fiscal quarter, to (b) Interest Expense for such twelve month
period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, for the
Borrower, the Consolidated Subsidiaries and Vanguard Resources on a consolidated
basis, the ratio of (a) Total Debt as of such date to (b) EBITDA for each four
consecutive fiscal quarter period ending on and after September 30, 2010.  For
purposes of calculating the Consolidated Leverage Ratio at any date, EBITDA
shall be calculated on a pro forma basis (as certified by the Borrower to the
Administrative Agent and as approved by the Administrative Agent) assuming that
all acquisitions made, and all dispositions completed, during the four
consecutive fiscal quarters then most recently ended have been made on the first
day of such period (but without any adjustment for projected cost savings or
other synergies).
 
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the managers or other
governing body of a Person will be deemed to “control” such other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt” means, for any Person, the sum of the following (without
duplication):  (a) all obligations of such Person for borrowed money or
evidenced by bonds, bankers’ acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g)
all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment.  The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
 
 
4

--------------------------------------------------------------------------------

 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute unless such
failure has been cured, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
 
“Denbury” means Denbury Resources, Inc., a Delaware corporation.
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in the case of each of the
foregoing, on or prior to the date that is after the earlier of (a) the Maturity
Date and (b) the date on which there are no Loans or other obligations hereunder
outstanding and all of the Commitments are terminated.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
 
“EBITDA” means, for any twelve-month period (except as otherwise expressly
provided) ending on the last day of any fiscal quarter, consolidated net income,
excluding any non-cash revenue or expense associated with Swap Agreements
resulting from FAS 133, plus without duplication and to the extent deducted from
revenues in determining consolidated net income, the sum of (a) the aggregate
amount of consolidated Interest Expense for such period, (b) the aggregate
amount of income tax expense for such period, (c) all amounts attributable to
depletion, depreciation and amortization for such period, (d) all other non-cash
charges, all determined on a consolidated basis with respect to Borrower, the
Consolidated Subsidiaries and Vanguard Resources in accordance with GAAP, using
the results of the twelve-month period ending with that reporting period (except
as otherwise herein provided), and (e) on an annualized basis, pro forma cash
distributions by ENP and ENP GP to Borrower with respect to the ENP Interests.
 
 
5

--------------------------------------------------------------------------------

 
“Effective Date” means the date on which the conditions specified in
Section 6.02 are satisfied (or waived in accordance with Section 12.02), to
occur not later than December 31, 2010.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Encore GP Holdings” means Encore Partners GP Holdings LLC, a Delaware limited
liability company, an Affiliate of Denbury.
 
“Encore LP Holdings” means Encore Operating LP Holdings LLC, a Delaware limited
liability company, an Affiliate of Denbury.
 
“Encore Operating” means Encore Operating LP, a Delaware limited partnership, an
Affiliate of Denbury.
 
“ENP” means Encore Energy Partners LP, a publicly traded Delaware limited
partnership.
 
“ENP Acquisition” means the acquisition by Borrower of all outstanding ENP
General Partner Units from Encore GP Holdings, approximately forty-six percent
(46%) of the outstanding ENP Common Units from Encore LP Holdings and Encore
Operating, and all of the ENP GP LLC Member Interests from Encore GP Holdings
pursuant to the ENP Acquisition Documents.
 
“ENP Acquisition Agreement” means that certain Purchase Agreement of even date
herewith by and among Denbury, Encore GP Holdings, Encore LP Holdings and Encore
Operating, as selling parties, and the Borrower, as buyer.
 
“ENP Acquisition Documents” means the ENP Acquisition Agreement and all
agreements, assignments, bills of sale, certificates or other documents and
instruments now or hereafter executed and delivered by and between Borrower
and/or the Selling Parties pursuant to the ENP Acquisition Agreement or in
connection with the ENP Acquisition.
 
“ENP Common Units” means the common units issued by ENP representing limited
partner interests in ENP.
 
 
6

--------------------------------------------------------------------------------

 
“ENP Credit Agreement” means that certain Amended and Restated Credit Agreement
dated March 7, 2007 among ENP Operating as borrower, ENP as a guarantor, Bank of
America, N.A., as administrative agent, and the lenders named therein, as from
time to time amended, supplemented or restated.
 
“ENP Credit Facility Availability” means, at any time, the difference of (i) the
“Borrowing Base” (as defined in the ENP Credit Agreement) at such time minus
(ii) the “Total Outstandings” (as defined in the ENP Credit Agreement) at such
time.
 
“ENP General Partner Units” means the general partner units issued by ENP
representing general partner interests issued by ENP.
 
“ENP GP” means Encore Energy Partners GP LLC, a Delaware limited liability
company, the general partner of ENP.
 
“ENP GP LLC Agreement” means the Limited Liability Company Agreement of ENP GP
dated as of February 13, 2007 and as in effect on the Effective Date.
 
“ENP GP LLC Member Interests” means the membership interests issued by ENP GP.
 
“ENP Interests” means collectively, the ENP General Partner Units, the ENP
Common Units and the ENP GP LLC Member Interests, all rights, titles and
interests with respect thereto, and all proceeds thereof.
 
“ENP Interests Pledge Agreement” means a pledge agreement in form and substance
satisfactory to the Administrative Agent to be entered into on the Effective
Date pursuant to which the ENP Interests are pledged to the Administrative Agent
for the ratable benefit of the Lenders to secure the payment of the
Indebtedness, as the same may be amended, modified or supplemented from time to
time.
 
“ENP Material Adverse Effect” has the meaning assigned such term in Section
6.02(p).
 
“ENP Material Indebtedness” means Debt of any one or more of ENP and the ENP
Restricted Subsidiaries in an aggregate principal amount exceeding $15,000,000.
 
“ENP Operating” means Encore Energy Partners Operating LLC, a Delaware limited
liability company, a wholly-owned Subsidiary of ENP.
 
“ENP Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited Partnership of the ENP dated as of September 17, 2007 and
as in effect as of the Effective Date.
 
“ENP Restricted Subsidiary” means ENP Operating and each other “Restricted
Subsidiary” as such term is defined in the ENP Credit Agreement.
 
“Environmental Laws” means any and all Governmental Requirements relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
 
 
7

--------------------------------------------------------------------------------

 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
“Equity Offering” means a public offering of the Equity Interests of Vanguard
Resources, or any of its Affiliates which will result in proceeds of such public
offering being made available to the Borrower.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
 
“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned such term in Section 10.01.
 
 
8

--------------------------------------------------------------------------------

 
“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been established and maintained in accordance with GAAP; (c)
statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been established and maintained in accordance
with GAAP; (d) contractual Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (g) minor defects
and irregularities in title to any Property which do not secure any monetary
obligations and which in the aggregate do not materially impair use of such
Property for the purposes for which such Property is held by the Borrower and
any Subsidiary or materially impair the value of such Property subject thereto;
(h) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and (i) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document, (a)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower or any Guarantor is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.04(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 5.03(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(c).
 
 
9

--------------------------------------------------------------------------------

 
“FAS 133” means Statement of Financial Accounting Standard 133 (and any
statements replacing, modifying or superseding such statement) adopted by the
Financial Accounting Standards Board.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
 
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank) over the Borrower, any Subsidiary, any of their Properties, any Agent or
any Lender.
 
 
10

--------------------------------------------------------------------------------

 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Guarantors” means (a) NRC until released as provided in Section  2.09(c), (b)
all Subsidiaries of the Borrower, and (c) each other Subsidiary that guarantees
the Indebtedness pursuant to Section 8.14(b).
 
“Guaranty Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent, unconditionally guarantying
on a joint and several basis, payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature.  Unless other indicated herein, each reference to
the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests of the
Borrower and its Subsidiaries.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.  Unless otherwise indicated herein,
each reference to the term “Hydrocarbons” shall mean Hydrocarbons of the
Borrower and its Subsidiaries.
 
“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising):  (a) to the Administrative Agent or any Lender
under any Loan Document; and (b) all renewals, extensions and/or rearrangements
of any of the above.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
 
11

--------------------------------------------------------------------------------

 
“Initial Reserve Report” means the report of Netherland, Sewell & Associates,
Inc., with respect to certain Oil and Gas Properties of the Borrower and its
Subsidiaries as of July 1, 2010.
 
“Intercreditor Agreement” means that certain Lien Subordination and
Intercreditor Agreement among Administrative Agent, Revolver Agent and the
Borrower and its Subsidiaries, substantially in the form of Exhibit G attached
hereto.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower, the
Consolidated Subsidiaries and Vanguard Resources for such period, including to
the extent included in interest expense under GAAP:  (a) amortization of debt
discount, (b) capitalized interest and (c) the portion of any payments or
accruals under Capital Leases allocable to interest expense, minus (i) the
portion of any payments or accruals under Synthetic Leases allocable to interest
expense, (ii) any imputed interest pursuant to asset retirement obligations
whether or not the same constitutes interest expense under GAAP; and (iii) the
non-cash amortized portion of deferred financing costs.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Persons; (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.
 
 
12

--------------------------------------------------------------------------------

 
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party.
 
“Lewis Energy Acquisition Agreements” means (a) that certain Asset Purchase and
Sale Agreement between Segundo Navarro Drilling, Ltd., an affiliate of Lewis
Energy Group, L.P., as seller and Vanguard Permian, LLC and Vanguard Natural
Resources, LLC, as buyers, dated as of July 18, 2008, and all modifications and
amendments thereof, and (b) that certain Purchase and Sale Agreement between
Segundo Navarro Drilling, Ltd., an affiliate of Lewis Energy Group, L.P., as
seller, and Vanguard Permian and Vanguard Resources, as buyers, dated as of
July 17, 2009, and all modifications and amendments thereof.
 
“Lewis Energy Properties” means the properties acquired by Vanguard Permian
pursuant to the Lewis Energy Acquisition Agreements and all agreements,
assignments, deeds, conveyances, certificates or other documents and instruments
now or hereafter executed and delivered by and between Vanguard Permian and/or
Vanguard Resources, as buyers, and/or any member of the seller pursuant to the
Lewis Energy Acquisition Agreements or in connection with the transactions
contemplated by the Lewis Energy Acquisition Agreements.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
 
13

--------------------------------------------------------------------------------

 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries, as applicable,
shall be deemed to be the owner of any Property which they have acquired or hold
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Intercreditor Agreement
and the Security Instruments and all other agreements, instruments, consents and
certificates heretofore or hereafter executed and delivered by the Borrower or
any of its Affiliates in connection with this Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Person (other than the
Administrative Agent or any Lender) executing a Loan Document.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Majority Lenders” means, (i) at any time prior to the Effective Date, Lenders
having Commitments representing more than 50% of the Commitments at such time
(without regard to any sale by a Lender of a participation in any Commitment
under Section 12.04(c)); provided that such Commitment of any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Lenders,
and (ii) at any time on or after the Effective Date, Lenders having Loans
representing more than 50% of the Loans outstanding  (without regard to any sale
by a Lender of a participation in any Loan under Section 12.04(c)); provided
that the Loans of any Defaulting Lender shall be excluded for purposes of making
a determination of Majority Lenders.
 
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Borrower and the Subsidiaries taken as a
whole, (b) the ability of the Borrower, any Subsidiary or any Guarantor to
perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent or any Lender
under any Loan Document.
 
“Material Gas Imbalance” means, with respect to all gas balancing agreements to
which the Borrower or any Subsidiary is a party or by which any mineral interest
owned by the Borrower or any Subsidiary is bound, a net gas imbalance to the
Borrower or any Subsidiary, individually or taken as a whole in excess of
$2,000,000.  Gas imbalances will be determined based on written agreements, if
any, specifying the method of calculation thereof, or, alternatively, if no such
agreements are in existence, gas imbalances will be calculated by multiplying
(x) the volume of gas imbalance as of the date of calculation (expressed in
thousand cubic feet) by (y) the heating value in btu’s per thousand cubic feet,
times the Henry Hub average daily spot price for the month immediately preceding
the date of calculation.
 
 
14

--------------------------------------------------------------------------------

 
“Material Indebtedness” means Debt (other than the Loans) of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$2,000,000.
 
“Maturity Date” means the earlier of (i) the first anniversary of the Effective
Date; and (ii) the date following both the completion of Borrower’s merger with
ENP and Borrower’s execution and delivery of a new or amended and restated
revolving credit facility replacing the Revolver.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.
 
“Mortgages” means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of proceeds of production, security
documents and the like (including all amendments, modifications and supplements
thereto) delivered pursuant to this Agreement in order to grant Liens in Oil and
Gas Properties of the Borrower and its Subsidiaries.
 
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.
 
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“NRC” means Nami Resources Company L.L.C., a Kentucky limited liability company.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of the Borrower and its Subsidiaries.
 
 
15

--------------------------------------------------------------------------------

 
“Organizational Documents” mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Second Amendment to Credit Agreement” means that certain Second
Amendment to Credit Agreement dated as of April 13, 2007, among the Borrower and
Citibank, N.A., as Administrative Agent, and Citibank, N.A. and BNP Paribas as
Lenders.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Participant” has the meaning set forth in Section 12.04(c)(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“PDNP” means (a) those Proved Reserves expected to be produced from existing
completion intervals in existing wells, but due to pending pipeline connections,
regulatory agency considerations, or other mechanical or contractual
requirements, Hydrocarbon sales have not yet commenced or have been interrupted,
and (b) other non-producing Proved Reserves which exist behind the casing of
existing wells, or at minor depths below the present bottom of such wells, which
are expected to be produced through these wells in the predictable future, where
the cost of making such oil and gas available for production should be moderate
when compared to the cost of a new well.
 
 
16

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNPP as its prime rate for loans in dollars; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.  Such rate is set by BNPP as a general reference
rate of interest, taking into account such factors as BNPP may deem appropriate;
it being understood that many of BNPP’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that BNPP may make various commercial or
other loans at rates of interest having no relationship to such rate.
 
“Production Payment” has the meaning assigned such term in Section 7.16(f).
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proved Reserves” means those recoverable Hydrocarbons that have been estimated
with reasonable certainty, as demonstrated by geological and engineering data,
to be economically recoverable from the Oil and Gas Properties by existing
producing methods under existing economic conditions.
 
“PUD” means economically recoverable Proved Reserves estimated to exist in
proved reservoirs which will be recovered from wells to be drilled in the
future.  Reserves in undrilled areas are included in proved reserved estimates
if they are considered proved by geologic analysis of the current well
information.
 
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.
 
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
 
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
 
 
17

--------------------------------------------------------------------------------

 
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
 
“Reserve Report” means the Initial Reserve Report and each other report, in form
and substance satisfactory to the Administrative Agent, setting forth, as of
each December 31st or June 30th  the oil and gas reserves attributable to the
Oil and Gas Properties of the Borrower and the Subsidiaries, together with a
projection of the rate of production and future net income, taxes, operating
expenses and Capital Expenditures with respect thereto as of such date, based
upon the economic and pricing assumptions consistent with the Administrative
Agent’s lending requirements at the time.
 
“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, Redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
 
“Revolver” means that certain Second Amended and Restated Credit Agreement dated
as August 31, 2009 by and among Borrower, Revolver Agent and the lenders named
therein, as from time to time amended, supplemented or restated.
 
“Revolver Agent” means Citibank, N.A., as administrative agent for the lenders
under the Revolver.
 
“Revolver Aggregate Maximum Credit Amounts” means the “Aggregate Maximum Credit
Amounts” as such term is defined in the Revolver.
 
“Revolver Availability” means, at any time, the difference of (i) the Revolver
Borrowing Base in effect at such time minus (ii) the Revolver Revolving Credit
Exposure at such time.
 
“Revolver Borrowing Base” means the “Borrowing Base” as such term is defined in
the Revolver.
 
“Revolver Indebtedness” means the “Indebtedness” as such term is defined in the
Revolver.
 
“Revolver Revolving Credit Exposure” means the “Revolving Credit Exposure” as
such term is defined in the Revolver.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
 
18

--------------------------------------------------------------------------------

 
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Security Instruments” means the ENP Interests Pledge Agreement, the Guaranty
Agreements, the Subsidiary Pledge Agreements, the Mortgages, and other
agreements, instruments or certificates described or referred to in Exhibit E,
and any and all other agreements, instruments, consents or certificates now or
hereafter executed and delivered by the Borrower or any other Person in
connection with, or as security for or to guarantee the payment or performance
of the Indebtedness, the Notes, or this Agreement, as such agreements may be
amended, modified, supplemented or restated from time to time.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means:  (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, board of managers or other
governing body of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries and (b) any partnership of which the Borrower or any of its
Subsidiaries is a general partner; provided, however, the term “Subsidiary”
shall not include ENP, ENP GP, ENP Operating or any of their respective
subsidiaries.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Subsidiary Pledge Agreements” means one or more pledge agreements in form and
substance satisfactory to the Administrative Agent pursuant to which the Equity
Interests of a Subsidiary are pledged to the Administrative Agent for the
ratable benefit of the Lenders to secure the payment of the Indebtedness, as
such agreements may be amended, modified or supplemented from time to time.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option (whereby the aggregate position for options
creates an obligation for Borrower) or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, managers, officers, employees or consultants of Borrower or the
Subsidiaries shall be a Swap Agreement.
 
 
19

--------------------------------------------------------------------------------

 
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
 
“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest additions to tax or penalties
applicable thereto.
 
“TEC” means Trust Energy Company, a Kentucky limited liability company.
 
“Total Debt” means, at any date, all Debt of the Borrower, the Consolidated
Subsidiaries and Vanguard Resources on a consolidated basis, excluding (i)
non-cash obligations under FAS 133 and (ii) accounts payable and other accrued
liabilities (for the deferred purchase price of Property or services) from time
to time incurred in the ordinary course of business which are not greater than
sixty (60) days past the date of invoice or delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
are maintained in accordance with GAAP.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on Mortgaged Properties, the ENP Common
Units, the ENP GP LLC Member Interests and other Properties pursuant to the
Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
Agreement by such Guarantor and such Guarantor’s grant of the security interests
and provision of collateral under the Security Instruments, and the grant of
Liens by such Guarantor on Mortgaged Properties and other Properties pursuant to
the Security Instruments, including without limitation the grant of Liens by ENP
GP on the ENP General Partner Units pursuant to the ENP Interests Pledge
Agreement.
 
 
20

--------------------------------------------------------------------------------

 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
“Vanguard Permian” means Vanguard Permian, LLC, a Delaware limited liability
company.
 
“Vanguard Resources” means Vanguard Natural Resources, LLC, a Delaware limited
liability company.
 
“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by the
Borrower or one or more of the Wholly-Owned Subsidiaries or are owned by the
Borrower and one or more of the Wholly-Owned Subsidiaries or (b) if permitted by
this Agreement, any Subsidiary that is organized in a foreign jurisdiction and
is required by the applicable laws and regulations of such foreign jurisdiction
to be partially owned by the government of such foreign jurisdiction or
individual or corporate citizens of such foreign jurisdiction, provided that the
Borrower, directly or indirectly, owns the remaining Equity Interests in such
Subsidiary and, by contract or otherwise, controls the management and business
of such Subsidiary and derives economic benefits of ownership of such Subsidiary
to substantially the same extent as if such Subsidiary were a Wholly-Owned
Subsidiary.
 
Section 1.03. Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g. a “Eurodollar Loan” or a “Eurodollar Borrowing”).
 
Section 1.04. Terms Generally; Rules of Construction.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) except as otherwise specified herein, with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including”, (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this Agreement
and (g) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including, cash, securities, accounts and contract rights.  No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.
 
 
21

--------------------------------------------------------------------------------

 
Section 1.05. Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
 
ARTICLE II                                
 
The Credits
 
Section 2.01. Commitments.  Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender severally
agrees to make a single term Loan to the Borrower on the Effective Date in an
aggregate principal amount that will not result in (a) such Lender’s Loan
exceeding such Lender’s Commitment or (b) the total Loans exceeding the total
Commitments.  The Borrower may not borrow, repay in whole or part and reborrow
the Loans.
 
Section 2.02. Loans and Borrowings.
 
(a) Borrowings; Several Obligations.  The term Loans shall be made on the
Effective Date as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b) Types of Loans.  Subject to Section 3.03, the term Loan shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
(c) Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$2,500,000.  At the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000.  Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of
eight Eurodollar Borrowings outstanding.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
 
 
22

--------------------------------------------------------------------------------

 
(d) Notes.  The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to the order of such Lender in a principal
amount equal to its Commitment (or, following the Effective Date, its Loan) as
in effect on such date, and otherwise duly completed.  In the event that any
Lender’s Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(b) or otherwise), the Borrower shall deliver or
cause to be delivered on the effective date of such increase or decrease, a new
Note payable to the order of such Lender (or at the option of each Lender, a
modification of the existing Note payable to the order of such Lender) in a
principal amount equal to its Commitment (or, following the Effective Date, its
Loan) after giving effect to such increase or decrease, and otherwise duly
completed.  The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender.  Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.
 
Section 2.03. Request for Borrowing.  To request the Borrowing of the term
Loans, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Dallas, Texas time, three Business Days before the Effective Date or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., Dallas, Texas time, on the
Effective Date.  Such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Borrower.  Such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the Effective Date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
 
23

--------------------------------------------------------------------------------

 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(v) the amount of the then effective Commitments; and
 
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  The Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing does not exceed the total Commitments.
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.04. Interest Elections.
 
(a) Conversion and Continuance.  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b) Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.
 
(c) Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
 
 
24

--------------------------------------------------------------------------------

 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If such Interest Election
Request does not specify a Type, then the Borrower shall be deemed to have
selected a Type of ABR Borrowing.
 
(d) Notice to Lenders by the Administrative Agent.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
 
(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
Section 2.05. Funding of Borrowings.
 
(a) Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Dallas, Texas time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.
 
(b) Presumption of Funding by the Lenders.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
25

--------------------------------------------------------------------------------

 
(c) Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
 
Section 2.06. Termination and Reduction of Commitments.
 
(a) Scheduled Termination of Commitments.  Unless previously terminated, the
Commitments shall terminate on the Effective Date.
 
(b) Optional Termination and Reduction of Commitments.
 
(i) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000.
 
(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.06(b)(i) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable.  Any termination or reduction of the
Commitments shall be permanent and may not be reinstated.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.
 
Section 2.07. Reserved.
 
Section 2.08. Reserved.
 
Section 2.09. Collateral.
 
(a) Mortgaged Property.  The payment and performance of the Notes and all of the
other Indebtedness hereunder and under the Loan Documents shall be secured by a
first and superior Lien against the entire interest of the Borrower and each
Subsidiary and NRC in substantially all of their Oil and Gas Properties
(subordinate and subject only to Liens thereon securing the Revolver
Indebtedness as provided in the Intercreditor Agreement), pursuant to the terms
of one or more Mortgages in favor of the Administrative Agent for the ratable
benefit of the Lenders, which Mortgages shall be satisfactory in form and
substance to the Administrative Agent.
 
 
26

--------------------------------------------------------------------------------

 
(b) Guarantees and Pledges of Equity Interests (other than ENP Interests).  The
payment and performance of the Notes and all of the other Indebtedness hereunder
and under the Loan Documents (A) shall be unconditionally guaranteed by each
Subsidiary pursuant to one or more Guaranty Agreements, and (B) shall be secured
by a first priority Lien against the Equity Interests of each Subsidiary other
than ENP or ENP GP (subordinate and subject only to Liens thereon securing the
Revolver Indebtedness as provided in the Intercreditor Agreement) pursuant to a
Subsidiary Pledge Agreement.  Reference is made to Section 8.14 of this
Agreement for further provisions with respect to additional Guarantors and
additional collateral.
 
(c) Release of 60% Interest in Asher PUD Properties.  The Administrative Agent
shall release its lien against a 60% interest in the Asher PUD Properties and
shall release NRC from its Guaranty Agreement upon the occurrence of all of the
following:  (i) receipt of consent from Asher Land and Mineral, Ltd. and the
recorded assignment of the Asher PD Properties and the Asher PUD Properties by
NRC to TEC; (ii) receipt of supplemental Mortgages or other documents executed
by TEC as the Administrative Agent may require to confirm that the Lien granted
by NRC against the Asher PD Properties and the remaining 40% interest in the
Asher PUD Properties continues to secure all of the Indebtedness of Borrower
hereunder following transfer of title to such properties to TEC; (iii) payment
of all expenses of the Administrative Agent in connection with such release,
including without limitation, the expenses and reasonable fees of counsel for
the Administrative Agent; and (iv) no Default shall then be continuing.  The
terms “Asher PD Properties” and “Asher PUD Properties” as used in the preceding
sentence have the same meanings as provided in the Original Second Amendment to
Credit Agreement.
 
(d) Release of Lien Against Development Leases.  All of the Lewis Energy
Properties are encumbered by Mortgages and constitute Mortgage
Property.  Vanguard Permian is required by Section 7.14 of the Lewis Energy
Acquisition Agreement dated July 17, 2009 and Section 7.16 of the Lewis Energy
Acquisition Agreement dated July 18, 2008 to reconvey to the seller thereunder
certain of the Lewis Energy Properties consisting of unearned acreage remaining
in any Development Leases (as therein defined) upon the occurrence of the
conditions therein specified.  Further, in certain circumstances under Section
7.11 of the Lewis Energy Acquisition Agreement dated July 18, 2008, Vanguard
Permian is required to convey to seller a portion of certain Lewis Energy
Properties.  Upon receipt of a certificate of a Responsible Officer of Vanguard
Permian acceptable to the Administrative Agent to the effect that all conditions
to delivery of a release have been satisfied and regardless of whether a Default
has then occurred and is then continuing, the Administrative Agent shall release
the Mortgage against (a) any remaining unearned acreage at such time Vanguard
Permian is obligated to complete such reconveyance in accordance with the
provisions of Section 7.14 of the Lewis Energy Acquisition Agreement dated July
17, 2009, (b) any remaining unearned acreage at such time Vanguard Permian is
obligated to complete such reconveyance in accordance with the provisions of
Section 7.16 of the Lewis Energy Acquisition Agreement dated July 18, 2008, and
(c) interests required to be conveyed by Vanguard Permian under Section 7.11 of
the Lewis Energy Acquisition Agreement dated July 18, 2008.
 
 
27

--------------------------------------------------------------------------------

 
(e) Pledge of ENP Interests.  The payment and performance of the Notes and all
of the other Indebtedness hereunder and under the Loan Documents shall be
secured by a first and superior Lien against the ENP Interests (senior and
superior to any Liens thereon securing the Revolver Indebtedness as provided in
the Intercreditor Agreement) pursuant to the ENP Interests Pledge
Agreement.  Reference is made to Section 8.14 of this Agreement for further
provisions with respect to additional ENP Interests.
 
ARTICLE III                                
 
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01. Repayment of Loans.  The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Maturity Date.
 
Section 3.02. Interest.
 
(a) ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
 
(b) Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
 
(c) Post-Default Rate.  Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, or if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower or any Guarantor hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise, then all Loans outstanding, in the case of an
Event of Default, and such overdue amount, in the case of a failure to pay
amounts when due, shall bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.
 
(d) Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii)  in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e) Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
 
 
28

--------------------------------------------------------------------------------

 
Section 3.03. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or
 
(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and shall be deemed to be a request for an ABR Borrowing), and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
Section 3.04. Prepayments.
 
(a) Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).
 
(b) Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., Dallas, Texas time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m. Dallas, Texas time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.
 
 
29

--------------------------------------------------------------------------------

 
(c) Mandatory Prepayments.
 
(i) If at any time the fair market value of all ENP Common Units pledged to the
Administrative Agent to secure the Indebtedness pursuant to the ENP Interests
Pledge Agreement, determined based on the NYSE quoted price therefor as of the
end of any NYSE trading day, shall be less than 125% of the outstanding
principal amount of the Loans, then the Borrower shall, within one Business Day
thereafter, prepay the Loans in an amount such that, after giving effect to such
prepayment, the fair market value of all ENP Common Units pledged to the
Administrative Agent to secure the Indebtedness pursuant to the ENP Interests
Pledge Agreement shall exceed 135% of the outstanding principal amount of the
Loans.
 
(ii) Except as expressly permitted by Section 9.12, if the Borrower shall sell
any ENP Interests, then the Borrower shall contemporaneous therewith repay the
Loans in an aggregate principal amount equal to the net proceeds thereof, all as
provided in and subject to the terms of the Intercreditor Agreement.
 
(iii) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
 
(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings.  Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
 
(d) No Premium or Penalty.  Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
 
Section 3.05. Fees.
 
(a) Reserved.
 
(b) Reserved.
 
(c) Loan Origination Fees.  The Borrower shall pay to the Administrative Agent,
for the account of each Lender, on the date hereof a loan origination fee as
agreed to among the Borrower, Administrative Agent and Lenders.
 
(d) Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
 
 
30

--------------------------------------------------------------------------------

 
ARTICLE IV                                
 
Payments; Pro Rata Treatment; Sharing of Set-offs
 
Section 4.01. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim.  Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
(b) Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties.
 
(c) Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or Participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
 
31

--------------------------------------------------------------------------------

 
Section 4.02. Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
Section 4.03. Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(a) or Section 4.02 then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
Section 4.04. Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property.  The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby.  Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.
 
ARTICLE V                                
 
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01. Increased Costs.
 
(a) Eurodollar Changes in Law.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);
 
 
32

--------------------------------------------------------------------------------

 
(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any participation in any Eurodollar Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 5.03 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or
 
(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c) Certificates.  A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d) Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such period of retroactivity shall be added to such 270 day
period for the purpose of determining the earliest such cost or reduction which
may be compensated.
 
 
33

--------------------------------------------------------------------------------

 
(e) Protection Absolute.  The protection of this Section shall be available to
each Lender regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.
 
Section 5.02. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
 
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 5.03. Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b) Payment of Other Taxes by the Borrower.  The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower or any
Guarantor hereunder or any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent or a Lender
as to the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.
 
 
34

--------------------------------------------------------------------------------

 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e) Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN, or
 
 
35

--------------------------------------------------------------------------------

 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or  such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
 
Section 5.04. Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or gives a notice pursuant to Section 5.05, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, or (iii) any Lender is a Defaulting Lender hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments thereafter, and (iv) such assignment does not
conflict with the applicable law.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.
 
 
36

--------------------------------------------------------------------------------

 
Section 5.05. Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.
 
ARTICLE VI                                
 
Conditions Precedent
 
Section 6.01. Effectiveness.  This Agreement shall become effective as of the
date hereof upon satisfaction of each of the following conditions (or waived in
accordance with Section 12.02):
 
(a) The Administrative Agent shall have received to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (including, without limitation, the fees and
expenses of Thompson & Knight LLP, counsel to the Administrative Agent).
 
(b) The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary or other duly authorized officer satisfactory to the
Administrative Agent of the Borrower (or the managing member thereof) setting
forth (i) resolutions of its board of directors or board of managers (or
equivalent body) or its managing member authorizing the execution, delivery and
performance of the Loan Documents to which each is a party and, in the case of
the Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (ii) the
officers of the Borrower (or any managing member thereof) (y) who are authorized
to sign the Loan Documents to which the Borrower is a party and (z) who will,
until replaced by another officer or officers duly authorized for that purpose,
act as its representative for the purposes of signing documents and giving
notices and other communications in connection with this Agreement and the
transactions contemplated hereby, (iii) specimen signatures of such authorized
officers, and (iv) the articles or certificate of incorporation and bylaws or
certificate of formation and partnership agreement or certificate of formation
and limited liability company agreement (as the case may be) of the Borrower,
certified as being true and complete.  The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.
 
 
37

--------------------------------------------------------------------------------

 
(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower.
 
(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
 
(e) The Lenders shall have received the financial statements referred to in
Section 7.04(a) and the Initial Reserve Report, each in form and substance
reasonably satisfactory to the Administrative Agent.
 
(f) The Administrative Agent shall have received a copy of an amendment to the
Revolver, in form and substance reasonably satisfactory to the Administrative
Agent, in full force and effect as of the date hereof, permitting the
Transactions and the ENP Acquisition, consenting to the Intercreditor Agreement,
and amending the financial covenants and events of default under the Revolver to
be consistent with the financial covenants and events of default hereunder.
 
(g) The Administrative Agent shall have received a detailed plan, with
timetable, in form and substance satisfactory to the Administrative Agent in all
respects, with respect to Borrower’s planned merger of ENP with and into
Borrower or one of its subsidiaries, including action steps with respect to
required filings with Governmental Authorities, which plan shall provide for
such merger of ENP with and into Borrower or one of its Subsidiaries by not
later than eleven months following the Effective Date.
 
Section 6.02. Funding.  The obligations of the Lenders to make their term Loans
on the Effective Date is subject to the satisfaction of the following
conditions:
 
(a) The Administrative Agent shall have received to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (including, without limitation, the fees and
expenses of Thompson & Knight LLP, counsel to the Administrative Agent).
 
(b) The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary or other duly authorized officer satisfactory to the
Administrative Agent of each Subsidiary and ENP GP (or the managing member
thereof) setting forth (i) resolutions of its board of directors or board of
managers (or equivalent body) or its managing member authorizing the execution,
delivery and performance of the Loan Documents to which each is a party, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (ii) the officers of such Subsidiary or ENP GP (or any
managing member thereof) (y) who are authorized to sign the Loan Documents to
which such Subsidiary or ENP GP is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws or certificate of
formation and partnership agreement or certificate of formation and limited
liability company agreement (as the case may be) of such Subsidiary or ENP GP,
certified as being true and complete.  The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.
 
 
38

--------------------------------------------------------------------------------

 
(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and its Subsidiaries.
 
(d) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender in a principal amount equal to its Commitment dated as
of the Effective Date, and shall have received from Revolver Agent, Borrower and
its Subsidiaries duly executed counterparts (in such number as may be requested
by the Administrative Agent) of the Intercreditor Agreement.
 
(e) The Administrative Agent shall have received from the Borrower and its
Subsidiaries duly executed counterparts (in such number as may be requested by
the Administrative Agent) of the ENP Interests Pledge Agreement and the other
Security Instruments, which shall be in form and substance satisfactory to the
Administrative Agent.
 
(f) Each of the Loan Documents shall be in full force and effect as of the
Effective Date.
 
(g) The Administrative Agent shall have received opinions of (i) Vinson & Elkins
LLP, counsel to the Borrower and its Subsidiaries, and (ii) Wyatt, Tarrant &
Combs, LLP, special Kentucky counsel to the Borrower and its Subsidiaries,
acceptable to the Administrative Agent covering such matters with respect to the
Loan Documents as the Administrative Agent may reasonably request, including
without limitation those matters described in Sections 7.01 and 7.02.
 
(h) The Administrative Agent shall have received satisfactory evidence that no
event, development or circumstance has occurred or shall then exist that has
resulted in, or could reasonably be expected to have, a Material Adverse Effect.
 
(i) The Administrative Agent shall be satisfied that no material disruption or
material adverse change has occurred in conditions in the financial, banking or
capital markets which the Administrative Agent, in its sole discretion, deems
material in connection with the syndication of the credit facility evidenced by
this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
(j) The Lenders shall have received (1) a satisfactory pro forma opening balance
sheet of the Borrower as of September 30, 2010, giving pro forma effect to the
ENP Acquisition and the Debt to be incurred on the Effective Date, evidencing
pro forma compliance with all financial covenants as of the Effective Date,
after giving effect to the ENP Acquisition and such Debt, and (2) pro forma
financial projections and forecasts for the four fiscal quarters ending December
31, 2010, March 31, 2011, June 30, 2011 and September 30, 2011.
 
(k) All governmental and third party approvals necessary or, in the discretion
of the Administrative Agent, advisable in connection with the Transactions and
the continuing operations of the Borrower and its Subsidiaries shall have been
obtained and be in full force and effect, including without limitation any
required consents with respect to Borrower’s pledge of the ENP Common Units and
ENP GP’s pledge of the ENP General Partner Units pursuant to the ENP Interests
Pledge Agreement.
 
(l) The Administrative Agent shall be reasonably satisfied with title to, and
the environmental condition of, the Borrower’s and its Subsidiaries’ Oil and Gas
Properties, and evidence that Borrower has entered into such Swap Agreements as
may be required under the Revolver.
 
(m) The Administrative Agent shall be satisfied with title to the ENP Interests
being acquired by Borrower and ENP GP pursuant to the ENP Acquisition.
 
(n) The Administrative Agent shall have received Uniform Commercial Code and
other lien searches reflecting the absence of other Liens and security interests
on the ENP Interests and other Property securing the Debt, other than those
being released or which are otherwise permitted.
 
(o) The Administrative Agent shall have received (i) original certificates
evidencing all ENP Common Units being acquired by the Borrower pursuant to the
ENP Acquisition, together with executed undated transfer powers, and (ii) any
certificates evidencing any ENP General Partner Units or ENP GP LLC Member
Interests, together with executed undated transfer powers.
 
(p) The Administrative Agent shall have received satisfactory evidence that
since the date of the ENP Acquisition Agreement, there has not occurred any
change, effect, event or occurrence with respect to the condition (financial or
otherwise), assets, properties, business, operations or results of operations of
ENP GP or ENP, ENP Operating  or the other “Partnership Entities” (as defined in
the ENP Acquisition Agreement), that is, or could reasonably be expected to be,
material and adverse to ENP, ENP Operating or the other Partnership Entities,
taken as a whole, or material and adverse to ENP GP, or that materially and
adversely affects the ability of the “Selling Parties” (as defined in the ENP
Acquisition Agreement) to consummate the transactions contemplated by the ENP
Acquisition Agreement (an “ENP Material Adverse Effect”); it being understood
that none of the following shall be deemed to constitute an ENP Material Adverse
Effect: any effect resulting from (i) entering into, or the announcement of the
transactions contemplated by, the ENP Acquisition Agreement, (ii) changes in oil
and gas prices, including changes in price differentials, (iii) changes in
general economic conditions in the industry in which ENP, ENP Operating or any
of the other Partnership Entities operates, or (iv) changes in the United States
or global economy as a whole, unless in the case of clauses (ii) and (iv) above
such change has a disproportionately adverse effect on ENP, ENP Operating or the
other Partnership Entities or ENP GP relative to other participants in the
industry or industries in which ENP GP and ENP, ENP Operating and the other
Partnership Entities operate.
 
 
40

--------------------------------------------------------------------------------

 
(q) The Borrower shall have received proceeds from the issuance of Equity
Interests on and after the date hereof and prior to the Effective Date
(including proceeds from the sale of Borrower’s common units closed on October
13, 2010) in an amount not less than 55% of the total purchase price of the ENP
Acquisition, the proceeds of which shall be used to prepay the Revolver
Indebtedness and pursuant thereto, drawings under the Revolver, together with
the Loans, shall be used to finance the ENP Acquisition.
 
(r) The Administrative Agent shall receive a copy of a consent from the lenders
under the ENP Credit Agreement, or an amendment thereto, in form and substance
reasonably satisfactory to the Administrative Agent and in full force and effect
as of the Effective Date, consenting to the “Change of Control” (as defined in
the ENP Credit Agreement) resulting from the consummation of the ENP
Acquisition, or amending such term so as to permit the consummation of the ENP
Acquisition.
 
(s) The Administrative Agent shall be reasonably satisfied that the ENP
Acquisition is being closed contemporaneously with the funding of the Loan on
terms and subject to conditions reasonably satisfactory to the Administrative
Agent.  The Administrative Agent shall have received true and complete copies of
all ENP Acquisition Documents, and be reasonably satisfied with the substance
thereof, and copies of any legal opinions rendered in favor of Borrower with
respect to the ENP Acquisition, addressed to the Administrative Agent and
Lenders, upon which the Administrative Agent and the Lenders shall be entitled
to rely.
 
(t) The Administrative Agent shall be reasonably satisfied that as of the
Effective Date, after the making of the Loans, the application of the proceeds
thereof and after giving effect to the ENP Acquisition, (1) the Revolver
Availability shall be not less than 10% of the Revolver Borrowing Base and (2)
the sum of (x) the Revolver Availability plus (y) the ENP Credit Facility
Availability shall be not less than $175,000,000.
 
Section 6.03. Additional Funding Conditions.  The obligation of each Lender to
make its Term Loan is subject to the satisfaction of the following additional
conditions:
 
(a) At the time of and immediately after giving effect to the Borrowing, no
Default shall have occurred and be continuing.
 
(b) At the time of and immediately after giving effect to the Borrowing, no
event, development or circumstance has occurred or shall then exist that has
resulted in, or could reasonably be expected to have, a Material Adverse Effect.
 
(c) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (except that any representation or warranty
that is qualified as to “materiality” or “material adverse effect” shall be true
and correct in all respects) on and as of the date of such Borrowing, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.
 
 
41

--------------------------------------------------------------------------------

 
(d) The making of such Loan would not conflict with, or cause any Lender to
violate or exceed, any applicable Governmental Requirement, and no Change in Law
shall have occurred, and no litigation shall be pending or threatened, which
does or, with respect to any threatened litigation, seeks to, enjoin, prohibit
or restrain, the making or repayment of any Loan or any participations therein
or the consummation of the transactions contemplated by this Agreement or any
other Loan Document or the ENP Acquisition Documents.
 
(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03.
 
The request for the Borrowing shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.03(a) through (e).
 
ARTICLE VII
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
Section 7.01. Organization; Powers.  Each of the Borrower and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.
 
Section 7.02. Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s limited liability company, partnership, and
corporate powers (as applicable) and have been duly authorized by all necessary
limited liability company and, if required, member action (including, without
limitation, any action required to be taken by any class of managers, directors
or  partners (as applicable) of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 7.03. Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including members or any class
of managers, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement, (ii) those
third party approvals or consents which, if not made or obtained, would not
cause a Default hereunder, could not reasonably be expected to have a Material
Adverse Effect or do not have an adverse effect on the enforceability of the
Loan Documents, and (iii) consents by, required notices to, or other actions by
state and federal governmental entities in connection with the assignment of
state and federal oil and gas leases or other interests therein that are
customarily obtained subsequent to such assignments, (b) will not violate any
applicable law or Organizational Documents of the Borrower or any Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Subsidiary or its Properties, or give rise to a right thereunder
to require any payment to be made by the Borrower or such Subsidiary and (d)
will not result in the creation or imposition of any Lien on any Property of the
Borrower or any Subsidiary (other than the Liens created by the Loan Documents).
 
 
42

--------------------------------------------------------------------------------

 
Section 7.04. Financial Condition; No Material Adverse Change.
 
(a) Financial Statements.
 
(i) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, members’ equity and cash flows (A) as of
and for the fiscal year ended December 31, 2009, reported on by BDO Seidman LLP,
independent public accountant and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended June 30, 2010, certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial condition and results of operations and cash flows of the Borrower
and its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.  Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its Consolidated Subsidiaries as of the dates
thereof.
 
(ii) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and statements of income, members’ equity and cash flows of ENP
(A) as of and for the fiscal year ended December 31, 2009, reported on by Ernst
& Young, independent public accountant and (B) as of and for the fiscal quarter
and the portion of the fiscal year ended June 30, 2010, certified by its chief
financial officer.  Such financial statements were prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved (except as
may be indicated in the notes thereto) and fairly present in all material
respects the financial condition of ENP and its consolidated subsidiaries at and
as of the respective dates thereof and the consolidated results of operations
and changes in cash flows for the periods indicated (subject, in the case of
unaudited financial statements, to normal year-end audit adjustments consistent
with prior periods).
 
 
43

--------------------------------------------------------------------------------

 
(b) Since June 30, 2010, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.
 
(c) Neither the Borrower nor any Subsidiary has on the date hereof any material
Debt (including Disqualified Capital Stock) or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements.
 
Section 7.05. Litigation.
 
(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary  (i) not fully covered by
insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (ii) that involve any Loan Document or the Transactions
or (iii) that could impair the consummation of the Acquisition on the time and
in the manner contemplated by the Acquisition Documents.
 
(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
Section 7.06. Environmental Matters.  Except as set forth in Schedule 7.06 and
as could not be reasonably expected to have a Material Adverse Effect (or with
respect to (c), (d) and (e) below, where the failure to take such actions could
not be reasonably expected to have a Material Adverse Effect):
 
(a) neither any Property of the Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws.
 
(b) no Property of the Borrower or any Subsidiary nor the operations currently
conducted thereon or, to the knowledge of the Borrower, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.
 
(c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations.
 
 
44

--------------------------------------------------------------------------------

 
(d) all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of the Borrower or any Subsidiary have in the
past been transported, treated and disposed of in accordance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and, to the knowledge of the Borrower, all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.
 
(e) the Borrower has taken all steps reasonably necessary to determine and has
determined that no oil, hazardous substances, solid waste or oil and gas waste,
have been disposed of or otherwise released and there has been no threatened
release of any oil, hazardous substances, solid waste or oil and gas waste on or
to any Property of the Borrower or any Subsidiary except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.
 
(f) neither the Borrower nor any Subsidiary has any known contingent liability
or Remedial Work in connection with any release or threatened release of any
oil, hazardous substance, solid waste or oil and gas waste into the environment.
 
Section 7.07. Compliance with the Laws and Agreements; No Defaults.
 
(a) Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.
 
(c) No Default has occurred and is continuing.
 
Section 7.08. Investment Company Act.  Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.
 
Section 7.09. Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are adequate.  No Tax Lien has been filed and, to the knowledge of the Borrower,
no claim is being asserted with respect to any such Tax or other such
governmental charge.
 
 
45

--------------------------------------------------------------------------------

 
Section 7.10. ERISA.
 
(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.
 
(b) Each Plan is, and has been, maintained in substan­tial compliance with ERISA
and, where applicable, the Code.
 
(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.
 
(d) No Plan (other than a defined contribu­tion plan) or any trust created under
any such Plan has been terminated since September 2, 1974.  No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any Subsidiary or any ERISA Affiliate has been or is expected by
the Borrower, any Subsidiary or any ERISA Affiliate to be incurred with respect
to any Plan.  No ERISA Event with respect to any Plan has occurred.
 
(e) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contribu­tions to such Plan as of the date
hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.
 
(f) The actuarial present value of the benefit liabili­ties under each Plan
which is subject to Title IV of ERISA does not, as of the end of the Borrower’s
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.  The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.
 
(g) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.
 
 
46

--------------------------------------------------------------------------------

 
(h) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.
 
(i) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate is required
to provide security under section 401(a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.
 
Section 7.11. Disclosure; No Material Misstatements.  The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  There is no fact peculiar to the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
or in the future is reasonably likely to have a Material Adverse Effect and
which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any Subsidiary prior to,
or on, the date hereof in connection with the transactions contemplated
hereby.  There are no statements or conclusions in any Reserve Report which are
based upon or include misleading information or fail to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
the Borrower and the Subsidiaries do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate.
 
Section 7.12. Insurance.  Schedule 7.12 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries or by each Subsidiary for itself, as the case may be, as of the
date hereof.  The Borrower has, and has caused all of its Subsidiaries to have,
(a) all insurance policies sufficient for the compliance by each of them with
all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are commercially reasonable and
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Borrower and its
Subsidiaries.  The Administrative Agent has been named as an additional insured
in respect of such liability insurance policies, and the Administrative Agent
has been named as loss payee with respect to Property loss insurance.
 
 
47

--------------------------------------------------------------------------------

 
Section 7.13. Restriction on Liens.  Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Indebtedness and the Loan Documents.
 
Section 7.14. Subsidiaries.  Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Borrower
has no Subsidiaries and the Borrower has no Foreign Subsidiaries.  Each
Subsidiary on such schedule is a Wholly-Owned Subsidiary and a disregarded
entity for federal income tax purposes.  Schedule 7.14, as supplemented as of
the Effective Date, lists the Borrower’s and its Subsidiaries’ percentage
ownership of ENP GP and ENP as of the Effective Date.
 
Section 7.15. Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Kentucky; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Vanguard Natural Gas, LLC; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 0601349 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(n) in accordance with
Section 12.01).  The Borrower’s principal place of business is located at the
address in London, Kentucky specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(n) and Section 12.01(c)), and its
chief executive offices is located at the San Felipe street address in Houston,
Texas specified in Section 12.01 (or as set forth in a notice delivered pursuant
to Section 8.01(n) and Section 12.01(c)).  Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(n)).
 
Section 7.16. Properties; Titles, Etc.
 
(a) Each of the Borrower and the Subsidiaries has good and defensible title to
the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report and good title to all its personal Properties, in each case, free and
clear of all Liens except Liens permitted by Section 9.03.  After giving full
effect to the Excepted Liens, the Borrower or the Subsidiary specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate the
Borrower or such Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Subsidiary’s net revenue interest in such
Property.  The ownership by the Borrower or any Subsidiary of the Hydrocarbons
and the undivided interests therein specified on the exhibits to the Mortgages
are the same interests reflected in the most recently delivered Reserve Report.
 
 
48

--------------------------------------------------------------------------------

 
(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.
 
(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.
 
(d) All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.
 
(e) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Borrower and its Subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.
 
(f) As of the Effective Date, Borrower owns all of the outstanding ENP GP LLC
Member Interests and 20,924,055 ENP Common Units, which represent an approximate
46% percentage interest in ENP, and ENP GP owns all of the outstanding ENP
General Partner Units, which represent a 1.10% percentage interest in ENP, all
as set forth on Schedule 7.14 as supplemented as of the Effective Date, and
Borrower or ENP GP, as applicable, has good and marketable title to such ENP
Interests, free and clear of all Liens, other than (i) first priority senior
Liens securing the Indebtedness and (ii) Liens securing the Revolver
Indebtedness that are subordinated to the Liens thereon securing the
Indebtedness pursuant to the terms of the Intercreditor Agreement.  The ENP GP
Units have been duly authorized and validly issued in accordance with the ENP
Partnership Agreement.  The ENP Common Units have been duly authorized and
validly issued in accordance with the ENP Partnership Agreement, are fully paid
(to the extent required by the ENP Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by  Section 17-607 of the
Delaware Revised Uniform Limited Partnership Act).  The ENP GP LLC Member
Interests have been duly authorized and validly issued in accordance with the
ENP GP LLC Agreement, are fully paid (to the extent required by the ENP GP LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Section 18-607 of the Delaware Limited Liability Company Act).
 
 
49

--------------------------------------------------------------------------------

 
Section 7.17. Maintenance of Properties.  Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, and
subject to the prior rights and limitations of Borrower as an owner of
non-operated working interests, the Oil and Gas Properties (and Properties
unitized therewith) of the Borrower and its Subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its Subsidiaries.  Specifically in connection
with the foregoing, except for those as could not be reasonably expected to have
a Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Borrower or any Subsidiary is deviated from the
vertical more than the maximum permitted by Governmental Requirements (except
with respect to horizontal wells permitted by Governmental Authority), and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties) of the Borrower or
such Subsidiary.  All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
the Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Subsidiaries, in a manner consistent with the Borrower’s
or its Subsidiaries’ past practices (other than those the failure of which to
maintain in accordance with this Section 7.18 could not reasonably be expected
to have a Material Adverse Effect).
 
Section 7.18. Gas Imbalances, Prepayments.  Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no Material Gas Imbalances, take or pay or other prepayments
which would require the Borrower or any of its Subsidiaries to deliver
Hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor.
 
Section 7.19. Marketing of Production.  Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at a fixed price and (b) have a maturity or
expiry date of longer than six (6) months from the date hereof.
 
 
50

--------------------------------------------------------------------------------

 
Section 7.20. Swap Agreements.  Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(f), sets forth, a true and complete list of all Swap Agreements
of the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.
 
Section 7.21. Use of Loans.  The proceeds of the Loans shall be used to purchase
the ENP Interests pursuant to the provisions of the ENP Acquisition Agreement.
 
The Borrower and its Subsidiaries are not engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan will be used for any purpose which violates the provisions
of Regulations T, U or X of the Board.
 
Section 7.22. Solvency.  After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.
 
Section 7.23. Sanctioned Persons.  Neither the Borrower or any Subsidiary nor,
to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person or entity, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.
 
Section 7.24. Security Instruments.  The Mortgages are effective to create in
favor of the Administrative Agent, for the ratable benefit of the Lenders, a
legal, valid and enforceable Lien on all of the Borrower’s and each Guarantor’s
right, title and interest in and to the Mortgaged Property thereunder and the
proceeds thereof.  When the Mortgages are filed in the offices specified on
Schedule 7.24, such Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Borrower and each
Guarantor in the Mortgaged Property thereunder and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
(i) Liens securing the Revolver Indebtedness as provided in the Intercreditor
Agreement and (ii) the rights of persons pursuant to Liens expressly permitted
by Section 9.03.  The ENP Interests Pledge Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Lenders, a
legal, valid and enforceable Lien on all of Borrower’s and ENP GP’s right, title
and interest in and to the ENP Interests.  Upon the taking of possession by the
Administrative Agent of all certificates evidencing the ENP Interests and the
filing of financing statements with the Delaware Secretary of State, naming the
Borrower and ENP GP as debtors and the Administrative Agent as secured party and
describing the ENP Interests as collateral, such Lien shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Borrower and ENP GP in the ENP Interests, in each case prior and superior in
right to any other Person.
 
 
51

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:
 
Section 8.01. Financial Statements; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) Annual Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by an independent public
accountant of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.
 
(b) Quarterly Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(c) Certificate of Financial Officer -- Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 (or, if
later, the most recently delivered audited financial statements pursuant to
Section 8.01(a)) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate.
 
 
52

--------------------------------------------------------------------------------

 
(d) Certificate of Accounting Firm -- Defaults.  Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines).
 
(e) Certificate of Financial Officer -- Consolidating Information.  If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Subsidiaries, then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all Consolidated Subsidiaries and the
eliminating entries, in such form as would be presentable to the auditors of the
Borrower.
 
(f) Certificate of Financial Officer -- Swap Agreements.  Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of such fiscal
quarter or fiscal year, a true and complete list of all Swap Agreements of the
Borrower and each Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement.
 
(g) Certificate of Insurer -- Insurance Coverage.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
(h) Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any response by the Borrower or any such Subsidiary, or the board of managers of
the Borrower or any such Subsidiary, to such letter or report.
 
(i) SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Vanguard Resources with the SEC, or with
any national securities exchange, or distributed by Vanguard Resources to its
shareholders generally, as the case may be.  Documents required to be delivered
pursuant to this clause (i) may be delivered electronically and if so delivered
shall be deemed to have been delivered on the date (x) on which Vanguard
Resources posts such documents, or provides a link thereto on Vanguard
Resources’ website on the Internet; or (ii) on which such documents are posted
on Vanguard Resources’ behalf on IntraLinks/SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) upon written request by the
Administrative Agent, the Borrower shall cause Vanguard Resources to deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify,
or cause Vanguard Resources to notify, (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.
 
 
53

--------------------------------------------------------------------------------

 
(j) Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
 
(k) Lists of Purchasers.  Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, a list of the names and
addresses of all Persons purchasing Hydrocarbons from the Borrower or any
Subsidiary.
 
(l) Notice of Sales of Oil and Gas Properties.  In the event the Borrower or any
Subsidiary intends to sell, transfer, assign or otherwise dispose of any Oil or
Gas Properties or any Equity Interests in any Subsidiary in accordance with
Section 9.12, prior written notice of such disposition, the price thereof and
the anticipated date of closing and any other details thereof requested by the
Administrative Agent or any Lender.
 
(m) Notice of Casualty Events.  Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.
 
(n) Information Regarding Borrower and Guarantors.  Prompt written notice (and
in any event within thirty (30) days prior thereto) of any change (i) in the
Borrower or any Guarantor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number, if any.
 
(o) Production Reports and Lease Operating Statements.  Within 45 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, (i) the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, individually and in the aggregate, and (ii) the related
ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.
 
 
54

--------------------------------------------------------------------------------

 
(p) Gas Balancing Reports.  Within 45 days after the end of each fiscal quarter,
a report setting forth, for the quarter during the then current fiscal year to
date, the existence of any Material Gas Imbalances listed on a
property-by-property basis.
 
(q) Notices of Certain Changes.  Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the Organizational Documents of the Borrower or any Subsidiary.
 
(r) Ratings Change.  Promptly after Moody’s or S&P shall have announced a change
in the rating of the Borrower or one of its Affiliates or Vanguard Resources,
written notice of such rating change.
 
(s) PATRIOT Act.  Promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
 
(t) Other Requested Information.  Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary or Affiliates (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.
 
(u) Notification of Hedging Violation.  Promptly notify Administrative Agent if
the volumes of Hydrocarbons hedged under Swap Agreements ever exceed the actual
daily production of the Hydrocarbons from the Mortgaged Property.
 
Section 8.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
 
 
55

--------------------------------------------------------------------------------

 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 8.03. Existence; Conduct of Business.  The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.
 
Section 8.04. Payment of Obligations.  The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Borrower or any Subsidiary.
 
Section 8.05. Performance of Obligations under Loan Documents.  The Borrower
will pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.
 
Section 8.06. Operation and Maintenance of Properties.  The Borrower, at its own
expense, will, and will cause each Subsidiary to:
 
(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, in those circumstances where a reasonably
prudent operator under similar circumstances and in accordance with customary
industry practice would be prudent not to do so, and the failure to comply could
not reasonably be expected to have a Material Adverse Effect.
 
 
56

--------------------------------------------------------------------------------

 
(b) operate and maintain in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, all applicable laws, rules and regulations of every other
Governmental Authority from time to time constituted to regulate the gathering,
transportation or processing of Hydrocarbons and other minerals therefrom,
except, in each case, in those circumstances where a reasonably prudent operator
under similar circumstances and in accordance with customary industry practice
would be prudent not to do so, and the failure to comply could not reasonably be
expected to have a Material Adverse Effect, all pipelines, compressor stations,
wells, gas or crude oil processing facilities, field gathering systems, tanks,
tank batteries, pumps, pumping units, fixtures, valves, fittings, machinery,
parts, engines, boilers, meters, apparatus, appliances, tools, implements,
casing, tubing, rods, cables, wires, towers, surface and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of its Subsidiaries that are useful or necessary to conduct normal
operations relating to gathering, transportation, processing or removal of
Hydrocarbons and other minerals or CO2 therefrom.
 
(c) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, all gas or crude
oil processing facilities and other material Properties, including, without
limitation, all equipment, machinery and facilities.
 
(d) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties or gas or crude oil processing
facilities and will do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder.
 
(e) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties, all gas or
crude oil processing facilities and other material Properties.
 
(f) operate its Oil and Gas Properties, all gas or crude oil processing
facilities and other material Properties or cause or make reasonable and
customary efforts to cause such Oil and Gas Properties, gas or crude oil
processing facilities and other material Properties to be operated in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.
 
To the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.
 
 
57

--------------------------------------------------------------------------------

 
Section 8.07. Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The loss payable clauses or provisions in said insurance policy or
policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.
 
Section 8.08. Books and Records; Inspection Rights.  The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.  The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 
Section 8.09. Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 8.10. Environmental Matters.
 
(a) The Borrower shall at its sole expense:  (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.
 
 
58

--------------------------------------------------------------------------------

 
(b) The Borrower will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Subsidiaries or their Properties
of which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $500,000, not fully covered by insurance, subject
to normal deductibles.
 
(c) The Borrower will, and will cause each Subsidiary to, provide environmental
audits and tests in accordance with American Society of Testing Materials
standards upon request by the Administrative Agent and the Lenders in connection
with any future acquisitions of Oil and Gas Properties or other Properties.
 
Section 8.11. Further Assurances.
 
(a) The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Indebtedness, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.
 
(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property , the ENP Interests or other Property covered
by the Lien of the Security Instruments without the signature of the Borrower or
any other Guarantor where permitted by law.  A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property, the ENP Interests, such other Property or any part thereof
shall be sufficient as a financing statement where permitted by law.
 
Section 8.12. Reserve Reports.
 
(a) On or before March 1st and September 1st of each year, commencing March 1,
2011, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of the Borrower and its
Subsidiaries as of the immediately preceding December 31st and June 30th.  The
Reserve Report as of December 31 of each year shall be prepared by one or more
Approved Petroleum Engineers, and the June 30 Reserve Report of each year shall
be prepared by or under the supervision of the chief operating officer of the
Borrower who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding June 30 Reserve Report.
 
 
59

--------------------------------------------------------------------------------

 
(b) Reserved.
 
(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that:  (i) the information contained in the Reserve Report and any
other information delivered in connection therewith is true and correct in all
material respects, (ii) the Borrower or its Subsidiaries own good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no Material Gas Imbalances, take or pay or other prepayments in excess of
the volume specified in Section 7.19 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Subsidiary to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of their Oil and Gas Properties have been sold since
the date of the last Reserve Report except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent, (v)
attached to the certificate is a list of the names and addresses of the
purchasers which accounted for at least 75% of the total natural gas and oil
revenues of the Borrower and its Subsidiaries during the twelve month period
ended as of the immediately preceding December 31st or June 30th, as applicable
and (vi) attached thereto is a schedule of the Oil and Gas Properties evaluated
by such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the total value of the Oil and Gas Properties that the value of
such Mortgaged Properties represent in compliance with Section 8.14(a).
 
Section 8.13. Title Information.
 
(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.
 
(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 80% of
the value of the Oil and Gas Properties evaluated by such Reserve Report.
 
 
60

--------------------------------------------------------------------------------

 
(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the value of the Oil and Gas Properties evaluated in
the most recent Reserve Report, such default shall not be a Default, but instead
the Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders.  To
the extent that the Administrative Agent or the Majority Lenders are not
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 80%
requirement.
 
Section 8.14. Additional Collateral; Additional Guarantors.
 
(a) In connection with each Reserve Report, the Borrower shall review the
Reserve Report and the list of current Mortgaged Properties (as described in
Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties represent at
least 90% of the total value of the Oil and Gas Properties evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least 90% of such total value,
then the Borrower shall, and shall cause its Subsidiaries to, grant, within
thirty (30) days of delivery of the certificate required under Section 8.12(c),
to the Administrative Agent as security for the Indebtedness a first-priority
Lien interest (subordinate and subject to any Liens securing the Revolver
Indebtedness as provided in the Intercreditor Agreement) (provided that Excepted
Liens of the type described in clauses (a) to (d) and (f) of the definition
thereof may exist, but subject to the provisos at the end of such definition) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 90% of such total value.  All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages, deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.  In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).
 
(b) The Borrower shall promptly cause each Subsidiary to guarantee the
Indebtedness pursuant to a Guaranty Agreement.  In connection with any such
guaranty, the Borrower shall, or shall cause such Subsidiary to, (A) pledge all
of the Equity Interests of such new Subsidiary pursuant to a Subsidiary Pledge
Agreement (including, without limitation, delivery of original stock
certificates, if any, evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock powers for each certificate duly
executed in blank by the registered owner thereof) and (B) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.
 
 
61

--------------------------------------------------------------------------------

 
(c) If the Borrower elects to provide additional Mortgaged Properties in lieu of
making any mandatory prepayment pursuant to Section 3.04(c) of the Revolver,
then the Borrower shall, or shall cause its Subsidiaries to, grant to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (subordinate and subject to any Liens securing the Revolver
Indebtedness as provided in the Intercreditor Agreement) (subject only to
Excepted Liens) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments.  All such Liens will be created and perfected
by and in accordance with the provisions of Mortgages, deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.  In order to comply with the foregoing, if any Subsidiary
places such a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).
 
(d) In the event  that (i) the Majority Lenders waive the provisions of
Section 9.15 to permit the Borrower or any Domestic Subsidiary to become the
owner of a Foreign Subsidiary (such waiver to be granted in the sole discretion
of the Majority Lenders), and (ii) such Foreign Subsidiary has total assets in
excess of $1,000,000, then the Borrower shall promptly, or shall cause such
Domestic Subsidiary to promptly, guarantee the Indebtedness pursuant to the
Guaranty Agreement.  In connection with any such guaranty, the Borrower shall,
or shall cause such Domestic Subsidiary to, (i) execute and deliver a supplement
to the Guaranty Agreement, (ii) pledge 65% of all the Equity Interests of such
Foreign Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Equity Interests of such Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
 
(e) Upon the acquisition by the Borrower or any Subsidiary of any ENP Interests
after the Effective Date, the Borrower shall grant, or shall cause such
Subsidiary to grant, within five Business Days after the acquisition thereof, to
the Administrative Agent as security for the Indebtedness a first-priority Lien
interest in such acquired ENP Interests and shall deliver to the Administrative
Agent any and all certificates evidencing such acquired ENP Interests.  All such
Liens will be created and perfected by and in accordance with the provisions of
the ENP Interests Pledge Agreement and financing statements with respect
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent.
 
Section 8.15. ERISA Compliance.  The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (iii) immediately upon receipt
thereof, copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any Plan.  With respect to each Plan (other than
a Multiemployer Plan), the Borrower will, and will cause each Subsidiary and
ERISA Affiliate to, (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of section
412 of the Code (determined without regard to subsections (d), (e), (f) and (k)
thereof) and of section 302 of ERISA (determined without regard to sections 303,
304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.
 
 
62

--------------------------------------------------------------------------------

 
Section 8.16. Reserved.
 
Section 8.17. Revolver Agent as Principal Depository.  The Borrower shall
maintain Revolver Agent as its principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts
 
Section 8.18. Chief Financial Officer.  The Borrower shall keep the position of
chief financial officer filled through the Maturity Date.
 
ARTICLE IX                                
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, the Borrower covenants
and agrees with the Lenders that:
 
Section 9.01. Financial Covenants.
 
(a) Consolidated Interest Coverage Ratio.  The Borrower will not, as of the last
day of any fiscal quarter beginning with the fiscal quarter ending December 31,
2010, permit its Consolidated Interest Coverage Ratio be less than 2.5 to 1.0.
 
(b) Consolidated Leverage Ratio.  The Borrower will not, as of the last day of
any fiscal quarter beginning with the fiscal quarter ending December 31, 2010,
permit its Consolidated Leverage Ratio to be greater than 4.00 to 1.0.
 
(c) Consolidated Current Ratio.  The Borrower will not permit, at any time, the
ratio of (i) consolidated current assets (including the unused amount of the
total Commitments, but excluding non-cash assets under FAS 133) to (ii)
consolidated current liabilities (excluding non-cash obligations under FAS 133
and current maturities under this Agreement and under the Revolver) to be less
than 1.0 to 1.0.  This ratio shall be computed for the Borrower, the
Consolidated Subsidiaries and Vanguard Resources on a consolidated basis.
 
 
63

--------------------------------------------------------------------------------

 
(d) Minimum Liquidity.  The Borrower shall maintain at all times unencumbered
liquid assets having an aggregate value of at least $2,000,000.  The phrase
‘unencumbered liquid assets’ means the sum of (a) the Revolver Availability,
plus (b) cash which is not subject to any Lien or right of set-off.
 
(e) Minimum Equity Financing of Acquisitions.  The Borrower will not permit the
aggregate received proceeds from Equity Offerings after the Effective Date to be
less than the difference of (i) the aggregate purchase price of all Property
acquired by the Borrower, ENP and their respective Consolidated Subsidiaries
after the Effective Date minus (ii) the aggregate increased Revolver
Availability and ENP Credit Facility Availability, if any, resulting from such
acquisitions, determined with respect to each such acquisition as of the date of
such acquisition.
 
Section 9.02. Debt.  The Borrower will not, and will not permit any Subsidiary
to, incur, create, assume or suffer to exist any Debt, except:
 
(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
 
(b) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than sixty
(60) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.
 
(c) Debt under Capital Leases not to exceed $1,000,000.
 
(d) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.
 
(e) intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries, and, provided
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Indebtedness on terms satisfactory to the Administrative
Agent.
 
(f) endorsements of negotiable instruments for collection in the ordinary course
of business.
 
(g) Revolver Indebtedness
 
 
64

--------------------------------------------------------------------------------

 
(h) other Debt, including purchase-money obligations, not to exceed $1,000,000
in the aggregate at any one time outstanding.
 
(i) Debt arising under Swap Agreements permitted under Section 9.18 hereof.
 
Section 9.03. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:
 
(a) Liens securing the payment of any Indebtedness.
 
(b) Excepted Liens.
 
(c) Liens securing Capital Leases permitted by Section 9.02(c) but only on the
Property under lease.
 
(d) Liens on any Property of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 9.03; provided that such Liens shall
secure only those obligations which they secure on the date hereof.
 
(e) Liens on Property not constituting collateral for the Indebtedness and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $2,000,000 at any time.
 
(f) Subject to the terms of the Intercreditor Agreement, Liens securing the
Revolver Indebtedness; provided, any and all such Liens on any ENP Interests
shall be subordinate and subject to any and all Liens thereon securing the
Indebtedness as provided in the Intercreditor Agreement.
 
Section 9.04. Dividends, Distributions and Redemptions.   The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders, members or partners or make any distribution of its Property
to its Equity Interest holders, except
 
(a) the Borrower may declare and pay cash distributions to its Equity Interest
holders to permit such holders to pay federal and state taxes due with respect
to the income of the Borrower;
 
(b) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);
 
(c) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
 
 
65

--------------------------------------------------------------------------------

 
(d) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries; and
 
(e) the Borrower may make Restricted Payments to its Equity Interest holders
provided that (i) no Default has occurred and is continuing or would result from
the making of such Restricted Payment, and (ii) after giving effect to such
Restricted Payment, the Revolver Revolving Credit Exposure is less than 90% of
the Revolver Borrowing Base as of such date, and (iii) in the case of a
Restricted Payment which will be used by Vanguard Resources, to purchase
treasury stock, the sum of the amounts of all such payments to date, plus the
amount of such proposed Restricted Payment, does not exceed $5,000,000.
 
Section 9.05. Investments, Loans and Advances.  The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
 
(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.
 
(b) accounts receivable arising in the ordinary course of business.
 
(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
 
(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.
 
(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency).
 
(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor and (iii) made by the
Borrower or any Subsidiary in or to all other Domestic Subsidiaries which are
not Guarantors in an aggregate amount at any one time outstanding not to exceed
$1,000,000.
 
(h) Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a Subsidiary with others in the ordinary course
of business; provided that (i) any such venture is engaged exclusively in oil
and gas exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $1,000,000.
 
 
66

--------------------------------------------------------------------------------

 
(i) Investments made by the Borrower or a Guarantor in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America, provided that (A) the Borrower shall be in compliance, on a
pro forma basis after giving effect to any such Investment, with the financial
covenants set forth in Section 9.01 recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, and (B) no Default shall have occurred and be continuing or would
result therefrom.
 
(j) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(k) exceeds $1,000,000.
 
(k) Investments in ENP Interests.
 
(l) other Investments not to exceed $1,000,000 in the aggregate at any time.
 
Section 9.06. Nature of Business; International Operations.  The Borrower will
not, and will not permit any Subsidiary to, allow any material change to be made
in the character of its business as currently conducted by it and business
activities reasonably incidental thereto as an independent oil and gas
exploration and production company with operations in the continental United
States.  From and after the date hereof, the Borrower and its Subsidiaries will
not acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States.
 
Section 9.07. Limitation on Leases.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests), under leases
or lease agreements which would cause the aggregate amount of all payments made
by the Borrower and the Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $5,000,000 in any period of twelve consecutive calendar
months during the life of such leases.
 
 
67

--------------------------------------------------------------------------------

 
Section 9.08. Proceeds of Notes.  The Borrower will not permit the proceeds of
the Notes to be used for any purpose other than those permitted by
Section 7.21.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.
 
Section 9.09. ERISA Compliance.  The Borrower will not, and will not permit any
Subsidiary to, at any time:
 
(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code.
 
(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could result in any
liability of the Borrower, a Subsidiary or any ERISA Affiliate to the PBGC.
 
(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.
 
(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
 
(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities.  The term “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA.
 
(f) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.
 
(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Subsidiary or with respect to any ERISA Affiliate of the Borrower
or a Subsidiary if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.
 
 
68

--------------------------------------------------------------------------------

 
(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.
 
(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.
 
(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Borrower, a Subsidiary or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.
 
Section 9.10. Sale or Discount of Receivables.  Except for receivables obtained
by the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.
 
Section 9.11. Mergers, Etc.  Neither the Borrower nor any of its Subsidiaries
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that (i)
any Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary,
(ii) the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor and (iii) a Wholly-Owned Subsidiary with no assets may
merge with and into ENP so long as ENP is the survivor.
 
Section 9.12. Sale of Properties.  The Borrower will not, and will not permit
any Subsidiary to sell any ENP Interests. The Borrower will not, and will not
permit any Subsidiary to,  sell, assign, farm-out, convey or otherwise transfer
any other Property except for (a) the sale of Hydrocarbons in the ordinary
course of business; (b) farmouts of undeveloped acreage and assignments in
connection with such farmouts; (c) the sale or transfer of equipment that is no
longer necessary for the business of the Borrower or such Subsidiary or is
replaced by equipment of at least comparable value and use; and (d) sales and
other dispositions of Property not regulated by Sections 9.01(a) through 9.01(d)
having a fair market value not in excess of 5% of the Revolver Borrowing Base
(as determined by the Revolver Agent), individually or in the aggregate during
any 12-month period.
 
 
69

--------------------------------------------------------------------------------

 
Section 9.13. Environmental Matters.  The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property which it or a Subsidiary
operates to be in violation of, or do anything or permit anything to be done
which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.  The Borrower will use its
reasonable efforts to cause the operator of Properties which the Borrower or any
Subsidiary does not operate to comply with the terms and provisions of this
Section 9.13.
 
Section 9.14. Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.
 
Section 9.15. Subsidiaries.  The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(b) and Section 8.14(c); provided however, that
the Borrower and any Wholly-Owned Subsidiary may create a Subsidiary to be used
in connection with the merger by the Borrower or any Subsidiary with ENP, ENP
Operating or any of their respective Subsidiaries.  The Borrower shall not, and
shall not permit any Subsidiary to, sell, assign or otherwise dispose of any
Equity Interests in any Subsidiary except in compliance with
Section 9.12(d).  Neither the Borrower nor any Subsidiary shall have any Foreign
Subsidiaries.
 
Section 9.16. Negative Pledge Agreements; Dividend Restrictions.  The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement,
the Security Instruments or Capital Leases creating Liens permitted by
Section 9.03(c)) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith, or
which restricts (other than the ENP Partnership Agreement, the ENP GP LLC
Agreement and the ENP Credit Agreement) ENP, ENP GP or any ENP Restricted
Subsidiary from paying dividends or making distributions.
 
Section 9.17. Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower
will not, and will not permit any Subsidiary to, (a) incur, become or remain
liable for, any Material Gas Imbalance, or (b) allow take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Subsidiary that would require the Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor.
 
 
70

--------------------------------------------------------------------------------

 
Section 9.18. Swap Agreements.  The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than (a)
Swap Agreements in respect of commodities (i) with an Approved Counterparty and
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements):
 
(1) do not exceed the current actual daily production of Hydrocarbons from the
Mortgaged Property at the time any proposed Swap Agreement is entered into (and
in connection with any acquisition of interests in Oil and Gas Properties for
which a binding purchase and sale agreement has been entered into and/or
consummated subsequent to the date of the most recent Reserve Report delivered
to the Lenders hereunder, after giving effect to such acquisition on a pro forma
basis), and
 
(2) do not exceed 85% of the projected production of Hydrocarbons from Proved
Reserves of the Oil and Gas Properties (as reflected on the most recently
delivered Reserve Reports acceptable to the Administrative Agent) during the
period (and in connection with any acquisition of interests in Oil and Gas
Properties for which a binding purchase and sale agreement has been entered into
and/or consummated subsequent to the date of the most recent Reserve Report
delivered to the Lenders hereunder, after giving effect to such future
acquisition on a pro forma basis) during which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately (gas and NGL may be
reported on a combined basis), and
 
(3) do not include more than 25% of the projected production of Hydrocarbons
from Proved Reserves constituting PDNP or PUD, and
 
(b) Swap Agreements in respect of interest rates with an Approved Counterparty
with the purpose and effect of fixing interest rates on a principal amount of
indebtedness of the Borrower that is accruing interest at a variable rate,
provided that (i) the aggregate notional amount of such contracts never exceeds
85% of the anticipated outstanding principal balance of the indebtedness to be
hedged by such contracts or an average of such principal balances calculated by
using a generally accepted method of matching interest rate swap contracts to
declining principal balances, and (ii) the floating rate index of each such
contract generally matches the index used to determine the floating rates of
interest on the corresponding indebtedness to be hedged by such contract.  In no
event shall any Swap Agreement contain any requirement, agreement or covenant
for the Borrower or any Subsidiary to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures.  Should
there be a breach of this Section 9.18, the Borrower or any Subsidiary, as
applicable, shall promptly unwind, modify, assign or terminate any Swap
Agreement as is necessary to cure such breach; provided that nothing contained
herein shall be construed to modify or limit the terms of Section 10.01(d).
 
Section 9.19. Marketing Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.
 
 
71

--------------------------------------------------------------------------------

 
ARTICLE X
 
Events of Default; Remedies
 
Section 10.01. Events of Default.  One or more of the following events shall
constitute an “Event of Default”:
 
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made.
 
(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(j), Section 8.01(n),
Section 8.01(q), Section 8.02, Section 8.03, Section 8.14, Section 8.15 or in
ARTICLE IX; provided, that an Event of Default under clause (a) of Section 9.18
shall not be deemed to have occurred unless the breach of such provision has
continued unremedied for a period of 10 days after its occurrence.
 
(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (A) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such default.
 
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, or ENP, ENP GP or any ENP Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of ENP Material Indebtedness, in each case when and as the same shall
become due and payable (after giving effect to any applicable notice and cure
period).
 
 
72

--------------------------------------------------------------------------------

 
(g) any event or condition occurs that results in any Material Indebtedness or
ENP Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the Redemption thereof or any offer to Redeem to be made in respect
thereof prior to its scheduled maturity, or require the Borrower or any
Subsidiary to make an offer in respect thereof.
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary, or ENP, ENP GP or any ENP Restricted
Subsidiary, or its debts, or of a substantial part of its assets, under
any  Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary, or ENP, ENP GP or any ENP Restricted Subsidiary, or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered.
 
(i) the Borrower or any Subsidiary, or ENP, ENP GP or any ENP Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Subsidiary, or ENP, ENP GP or any ENP Restricted Subsidiary, or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.
 
(j) the Borrower or any Subsidiary, or ENP, ENP GP or any ENP Restricted
Subsidiary, shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due.
 
(k) (i) one or more final judgments for the payment of money in an aggregate
amount in excess of (x) with respect to the Borrower or any Subsidiary, 2% of
the existing Revolver Borrowing Base, and (y) with respect to ENP, ENP GP or any
ENP Restricted Subsidiary, $15,000,000, (in each case to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, shall be rendered
(x) against the Borrower, any Subsidiary or any combination thereof, or (y)
against ENP, ENP GP, any ENP Restricted Subsidiary or any combination thereof,
and in each such case the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary, or upon any assets of ENP, ENP GP or
any ENP Restricted Subsidiary, to enforce any such judgment.
 
 
73

--------------------------------------------------------------------------------

 
(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Subsidiary or
any of their Affiliates shall so state in writing.
 
(m) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $1,000,000 in any year.
 
(n) There occurs under any Swap Agreement an early Termination Date (as defined
in such Swap Agreement) resulting from (i) any event of default under such Swap
Agreement to which the Borrower or any Subsidiary, or ENP, ENP GP or any ENP
Restricted Subsidiary, is the Defaulting Party (as defined in such Swap
Agreement), or (ii) any Termination Event (as so defined) under such Swap
Agreement as to which the Borrower or any Subsidiary, or ENP, ENP GP or any ENP
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value (x) owed by the Borrower or such Subsidiary as a
result thereof exceeds $2,000,000 or (y) owed by ENP, ENP GP or such ENP
Restricted Subsidiary as a result thereof exceeds $15,000,000, and such amount
owed by ENP, ENP GP or such ENP Restricted Subsidiary is not paid when due.
 
(o) a Change in Control shall occur.
 
(p) any of Scott Smith, Richard Robert or Britt Pence shall cease for any reason
to be actively involved in the full time executive management of the Borrower,
and a successor to such person acceptable to the Administrative Agent has not
been appointed within 90 days.
 
Section 10.02. Remedies.
 
(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Notes and the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and each Guarantor.
 
 
74

--------------------------------------------------------------------------------

 
(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
 
(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:
 
first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;
 
second, pro rata to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Lenders;
 
third, pro rata to payment of accrued interest on the Loans;
 
fourth, pro rata to payment of principal outstanding on the Loans;
 
fifth, pro rata to any other Indebtedness; and
 
sixth, any excess, after all of the Indebtedness shall have been indefeasibly
paid in full in cash, shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.
 
ARTICLE XI                                
 
The Agents
 
Section 11.01. Appointment; Powers.  Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary shall have rights as a third party beneficiary of any of such
provisions.
 
Section 11.02. Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.02 and 12.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in ARTICLE VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.
 
 
75

--------------------------------------------------------------------------------

 
Section 11.03. Action by Administrative Agent.  The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such
action.  The instructions as aforesaid and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders.  If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except to the extent such liability is determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted primarily from its own gross negligence or willful misconduct.
 
 
76

--------------------------------------------------------------------------------

 
Section 11.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including electronic message, Internet or intranet web posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person.  The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon and each of the Borrower and the Lenders hereby waives the right to
dispute the Administrative Agent’s record of such statement, except in the case
of gross negligence or willful misconduct by the Administrative Agent.  In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.
 
Section 11.05. Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
 
77

--------------------------------------------------------------------------------

 
Section 11.06. Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower.  Upon any such resignation or removal, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor; provided that, no consultation with the Borrower shall be
required if an Event of Default has occurred and is continuing.  If no successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the retiring Administrative Agent shall notify the Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged as provided
for above in this paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this ARTICLE XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Section 11.07. Agents as Lenders.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
 
78

--------------------------------------------------------------------------------

 
Section 11.08. No Reliance.
 
(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Thompson & Knight LLP is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan
Document.  Each other party hereto will consult with its own legal counsel to
the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.
 
(b) The Lenders acknowledge that the Administrative Agent and the Arranger are
acting solely in administrative capacities with respect to the structuring and
syndication of this facility and have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their
administrative duties, responsibilities and liabilities specifically as set
forth in the Loan Documents and in their capacity as Lenders hereunder.  In
structuring, arranging or syndicating this facility, each Lender acknowledges
that the Administrative Agent and/or Arranger may be an agent or lender under
these Notes, other loans or other securities and waives any existing or future
conflicts of interest associated with the their role in such other debt
instruments.  If in its administration of this facility or any other debt
instrument, the Administrative Agent determines (or is given written notice by
any Lender) that a conflict exists, then it shall eliminate such conflict within
90 days or resign pursuant to Section 11.06 and shall have no liability for
action taken or not taken while such conflict existed.
 
Section 11.09. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
 
79

--------------------------------------------------------------------------------

 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
 
Section 11.10. Authority of Administrative Agent to Release Collateral and
Liens.  Each Lender hereby authorizes the Administrative Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents.  Each Lender hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.
 
Section 11.11. The Arranger, Bookrunner, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, shall have any powers, duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than its powers, duties, responsibilities and liabilities in its
capacity, as applicable, as the Administrative Agent or a Lender hereunder.
 
ARTICLE XII
 
Miscellaneous
 
Section 12.01. Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
 
80

--------------------------------------------------------------------------------

 
(i) if to the Borrower, to it at
 
5847 San Felipe, Suite 3000
 
Houston, Texas  77057-3399
 
Attn:  Mr. Richard Robert
 
Telecopy:  832-327-2260
 
Telephone:  832-327-2258
 
(ii) if to the Administrative Agent, to it at
 
525 Washington Blvd., 8th floor
Jersey City, New Jersey 07310
Attention: Dina Wilson, Loan Assistant
Telecopy:  201-850-4020
Telephone: 201-850-6807
 
with a copy to the Administrative Agent at:
 
1200 Smith Street, Suite 3100
Houston, Texas  77002
Attention:  Brian Malone/Betsy Jocher
Telecopy: 713-659-6915
Telephone: 713-982-1153; -1155
 
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to ARTICLE II,
ARTICLE III, ARTICLE IV and ARTICLE V if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
81

--------------------------------------------------------------------------------

 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Section 12.02. Waivers; Amendments.
 
(a) No failure on the part of the Administrative Agent, any other Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies of the Administrative Agent,
any other Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent or any
Lender may have had notice or knowledge of such Default at the time.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as the Administrative Agent)
hereunder and under the other Loan Documents, (b) reserved, (c) any Lender from
exercising setoff rights in accordance with Section 12.08 (subject to the terms
of Section 4.01, or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any debtor relief law; and provided, further, that if at
any time there is no Person acting as the Administrative Agent hereunder and
under the other Loan Documents, then (i) the Majority Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.01, any Lender may, with the consent
of the Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.
 
 
82

--------------------------------------------------------------------------------

 
(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified, except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reserved, (iii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, or reduce
any other Indebtedness hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan, or any
interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Maturity Date without the
written consent of each Lender affected thereby, (v) change Section 2.02(a),
Section 2.04(a), Section 2.06(b)(ii), Section 3.04(b), Section 4.01(b),
Section 4.01(c) or Section 10.02(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (vi) waive or amend Section 8.14, without the written consent of each
Lender, (vii) reserved, (viii) release any Guarantor (except as set forth herein
or in the Guaranty Agreement), release all or substantially all of the
collateral (other than as provided in Section 11.10), or reduce the percentage
set forth in Section 8.14(a) to less than 90%, without the written consent of
each Lender, or (ix) change any of the provisions of this Section 12.02(b) or
the definition of “Majority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or under any other Loan Documents or make any determination or
grant any consent hereunder or any other Loan Documents, without the written
consent of each Lender; provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any other Agent hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or such other Agent, as the case may
be, and (B) nothing in this Section 12.02 shall cause any waiver, amendment,
modification or consent to any fee letter between the Borrower and any Lender,
Agent or the Administrative Agent to require the consent of the Majority
Lenders.
 
(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove of any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
Section 12.03. Expenses, Indemnity; Damage Waiver.
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by any Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) reserved, (iv) all out-of-pocket expenses incurred by any Agent
or any Lender, including the fees, charges and disbursements of any counsel for
any Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including
its rights under this Section 12.03, or in connection with the Loans made
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
 
 
83

--------------------------------------------------------------------------------

 
(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT
THEREOF), EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES,
PENALTIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO
MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES, PENALTIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.
 
 
84

--------------------------------------------------------------------------------

 
(c) To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it to any Agent or the Arranger under Section 12.03(a) or
(b), each Lender severally agrees to pay to such Agent (or any sub-agent), or
such Related Party as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability, penalty or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent
(or any sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are several and not joint.
 
(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) All amounts due under this Section 12.03 shall be payable not later than
three Business Days after written demand therefor.
 
(f) The provisions of this Section 12.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender.
 
Section 12.04. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except (i) to an assignee
in accordance with the provisions of paragraph (b) of this Section, (ii) by way
of participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
 
85

--------------------------------------------------------------------------------

 
(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent and which fee shall not apply where the
assignee is another Lender); and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof
by the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).
 
 
86

--------------------------------------------------------------------------------

 
(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower and each Lender.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).
 
(c) (i)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than the Borrower, any Guarantor and their Affiliates (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03.  Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.
 
 
87

--------------------------------------------------------------------------------

 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.
 
Section 12.05. Survival; Revival; Reinstatement.
 
(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any other Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.
 
 
88

--------------------------------------------------------------------------------

 
(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
Section 12.06. Counterparts; Integration; Effectiveness.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 
(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.  
 
(c) Except as provided in Section 6.02, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
(d) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
 
89

--------------------------------------------------------------------------------

 
Section 12.07. Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 12.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (of whatsoever kind, including, without limitation, obligations
under Swap Agreements) at any time owing by such Lender or Affiliate to or for
the credit or the account of the Borrower or any Subsidiary against any of and
all the obligations of the Borrower or any Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
Section 12.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
 
(a) Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
 
(b) Submission to Jurisdiction.  The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court.  Each of the parties hereto agrees
that a final, non-appealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any Subsidiary or its
Properties in the courts of any jurisdiction.
 
(c) Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
 
90

--------------------------------------------------------------------------------

 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.01.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
 
(e) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
Section 12.10. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 12.11. Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
respective partners, directors, managers, officers, advisors, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and its obligations, (g) with the consent of the Borrower, (h) to any
credit insurance provider relating to the Borrower and its obligations or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section 12.11 or (2) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section 12.11, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary and their businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or a Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
91

--------------------------------------------------------------------------------

 
Section 12.12. Interest Rate Limitation.  It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to
it.  Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and the State of New York or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower).  All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.
 
 
92

--------------------------------------------------------------------------------

 
Section 12.13. EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
 
Section 12.14. Reserved. 
 
Section 12.15. No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent or any Lender for any reason
whatsoever.  There are no third party beneficiaries.
 
Section 12.16. USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
Section 12.17. Concerning the Intercreditor Agreement.  Each Lender (a) consents
to the subordination of Liens provided for in the Intercreditor Agreement, (b)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement, and (c) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement as Term Loan
Collateral Agent on behalf of such Lender.  The foregoing provisions are
intended as an inducement to the Lenders to extend credit and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.
 
 
93

--------------------------------------------------------------------------------

 


 
[This space is left intentionally blank.  Signature Pages follow.]
 

 
 
94

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
BORROWER:                                                                VANGUARD
NATURAL GAS, LLC






By:           /s/ Richard
Robert                                                                
Richard Robert
Executive Vice President
and Chief Financial Officer

 
 
1

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                                                BNP
PARIBAS
as Administrative Agent




By:           /s/ Betsy
Jocher                                                                
Name:      Betsy Jocher 
Title:        Director                                                                




By:           /s/ Richard
Hawthorne                                                                
Name:      Richard Hawthorne 
Title:        Director                                                                










LENDERS:                                                                BNP
PARIBAS






By:           /s/ Betsy
Jocher                                                                
Name:     Betsy Jocher 
Title:       Director                                                                




By:           /s/ Richard
Hawthorne                                                                
Name:      Richard Hawthorne 
Title:        Director                                                                

 

 
 
2

--------------------------------------------------------------------------------

 

LENDERS:                                                                CITIBANK,
N.A.






By:       /s/ John F.
Miller                                                                
Name:  John F. Miller 
Title:    Attorney-in-Fact                                                                









 
 
3

--------------------------------------------------------------------------------

 

 LENDERS:                                                                CREDIT
AGRICOLE CORPORATE AND
                                                                INVESTMENT BANK






By:       /s/ Page
Dillehunt                                                                
Name:  Page
Dillehunt                                                                           
Title:    Managing
Director                                                                




By:       /s/ Sharada
Manne                                                                 
Name:  Sharada
Manne                                                                           
Title:    Director                                                                



 
 
4

--------------------------------------------------------------------------------

 






LENDERS:                                                                ROYAL
BANK OF CANADA






By:           /s/ Don J.
McKinnerney                                                                
Name:     Don J. McKinnerney 
Title:       Authorized Signatory 

 
 
5

--------------------------------------------------------------------------------

 

LENDERS:                                                                WELLS
FARGO BANK, N.A.






By:           /s/ Ryan Sauer 
Name:      Ryan
Sauer                                                                           
Title:       Assistant Vice
President                                                                



 
 
6

--------------------------------------------------------------------------------

 

LENDERS:                                                                THE BANK
OF NOVA SCOTIA






By:           /s/ John
Frazell                                                                
Name:      John
Frazell                                                                           
Title:        Director                                                                



 
 
7

--------------------------------------------------------------------------------

 

ANNEX I
 
LIST OF MAXIMUM CREDIT AMOUNTS
 


Commitments
 
Name of Lender
Applicable Percentage
Commitment
BNP Paribas
19.4285714%
$ 34,000,000.00
Citibank, N.A.
19.4285714%
$ 34,000,000.00
Credit Agricole Corporate and Investment Bank
19.4285714%
$ 34,000,000.00
Royal Bank of Canada
19.4285714%
$ 34,000,000.00
Wells Fargo Bank, N.A.
14.2857143%
$ 25,000,000.00
The Bank of Nova Scotia
8.0000000%
$ 14,000,000.00
     
TOTAL
100.0000000%
$175,000,000.00



 



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF NOTE
 
$[_____________] _____________, 20__


FOR VALUE RECEIVED, VANGUARD NATURAL GAS, LLC, a Kentucky limited liability
company (the “Borrower”) hereby promises to pay to the order of
_____________________ (the “Lender”), at the principal office of BNP PARIBAS
(the “Administrative Agent”), the principal sum of _________________ Dollars
($_________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
 
The date, amount, interest rate, Interest Period and maturity of each Loan made
by the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, may be endorsed by the Lender on the schedules attached hereto or
any continuation thereof or on any separate record maintained by the
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of this Note.
 
This Note is one of the Notes referred to in the Term Loan Agreement dated as of
November 16, 2010 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit
Agreement”).  Capitalized terms used in this Note have the respective meanings
assigned to them in the Credit Agreement.
 
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
VANGUARD NATURAL GAS, LLC






By:                                                                           
Name:______________________________
Title:_______________________________

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF BORROWING REQUEST
 
______________, 20__
 
VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Term Loan Agreement dated as of
November 16, 2010 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower, BNP
PARIBAS, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:
 
(i) Aggregate amount of the requested Borrowing is $__________;
 
(ii) Date of such Borrowing is ______________, 20__;
 
(iii) Requested Borrowing is to be an Eurodollar Borrowing;
 
(iv) The initial Interest Period applicable thereto is _____________;
 
(v) Amount of Commitments in effect on the date hereof is $______________; and
 
(vi) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:
 


 


 


 


 

 
 
 

--------------------------------------------------------------------------------

 

The undersigned certifies that he/she is the _____________ of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.
 
VANGUARD NATURAL GAS, LLC






By:                                                                           
Name:                                                                           
Title:                                                                           

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF INTEREST ELECTION REQUEST
 
_______________, 20__
 
VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company (the
“Borrower”), pursuant to Section 2.04 of the Term Loan Agreement dated as of
November 16, 2010 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower, BNP
PARIBAS, as Administrative Agent and the other agents and lenders which are or
become parties thereto (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:
 
(i)           The Borrowing to which this Interest Election Request applies, and
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information specified pursuant to (iii) and (iv) below shall be
specified for each resulting Borrowing) is [                ];
 
(ii)           The effective date of the election made pursuant to this Interest
Election Request is _____________, 20__;[and]
 
(iii)           The resulting Borrowing is to be an Eurodollar Borrowing][; and]
 
[(iv)           The Interest Period applicable to the resulting Borrowing after
giving effect to such election is [                ]].
 
The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.
 
VANGUARD NATURAL GAS, LLC




By:                                                                           
Name:                                                                           
Title:                                                                           

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies that he/she is the _______________ of VANGUARD
NATURAL GAS, LLC, a Kentucky limited liability company (the “Borrower”), and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Term Loan Agreement dated as of November 16,
2010 (together with all amendments, restatements, supplements or other
modifications thereto being the “Agreement”) among the Borrower, BNP PARIBAS, as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):
 
(a)           The representations and warranties of the Borrower contained in
Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct in all material respects when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Majority Lenders have expressly consented in writing to the
contrary.
 
(b)           The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].
 
(c)           Since _________________, 20__, no change has occurred, either in
any case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect [or specify event].
 
(d)           There exists no Default or Event of Default [or specify Default
and describe].
 
(e)           The aggregate amount of cash used to date by Vanguard Resources,
LLC to repurchase treasury stock is $_________________.
 
(f)           Attached hereto are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 9.01 and
Section 8.14 as of the end of the [fiscal quarter][fiscal year] ending
[                              ].
 
EXECUTED AND DELIVERED this _________ day of __________, 20__.
 
VANGUARD NATURAL GAS, LLC


By:                                                                           
Name:
Title:                                                                           

 
 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000’s)
 
I.Section 9.01(a) – Interest Coverage Ratio.
 
A.EBITDA
 
1.consolidated net income, less
$______________
2.non-cash revenue or expense associated with Swap Agreements resulting from FAS
133, less
($______________)
 
3.income or plus loss from discontinued operations and extraordinary items, plus
($______________)
 
4.income taxes, plus
$______________
5.interest expense, plus
$______________
6.depreciation, plus
$______________
7.depletion, plus
$______________
8.amortization, plus
$______________
9.non-cash and extraordinary items, plus
$______________
10.Proforma cash distributions by ENP and ENP GP with respect to ENP Interests
(annualized)
$______________
11.Total EBITDA
$______________
12.        less  the aggregate amount of cash used to purchase Equity Interests
of Vanguard Resources, LLC during the twelve month period ending on the
Statement Date
 
$______________
B.Interest Expense
$______________
C.Ratio (Line I.A.12 ÷ Line I.B)
_________ to 1.0
Minimum Required:  2.5 to 1.0
 


Exhibit D -
 
 

--------------------------------------------------------------------------------

 



II.           Section 9.01(b) – Consolidated Leverage Ratio.
 
A.Total Debt
 
1.Debt, less
$_______________
2.Non-cash obligations under FAS 133, less
($______________)
3.Accounts payable and other accrued liabilities not greater than 60 days past
due or which are being contested in good faith
 
($______________)
4.Total Debt
$_______________
B.EBITDA (amount on Line I.A.11)
$_______________
C.Ratio (Line II.A.4 ÷ Line II.B)
__________ to 1.0
Maximum Permitted:  4.00 to 1.0
 
III.Section 9.01(c) – Current Ratio.
 
A.Current Assets  (including Aggregate Maximum Credit Amounts availability under
Revolver)
$______________
B.Current Liabilities (excluding current maturities of Indebtedness owed to
Lenders and current maturities of indebtedness owed to Lenders under the
Revolver)
$______________
C.Ratio (Line III.A ÷ Line III.B):
_________ to 1.0
Minimum Required:  1.0 to 1.0
 



 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
SECURITY INSTRUMENTS
 
1.  
The ENP Interests Pledge Agreement.

 
2.  
Financing Statements for ENP Interests Pledge Agreement.

 
a.           Borrower - Kentucky Secretary of State
 
b.           Encore Energy Partners GP LLC - Delaware Secretary of State
 
3.  
Guaranty Agreement to be dated as of the Effective Date by Encore Energy
Partners GP LLC in favor of the Administrative Agent and the Lenders.

 
4.  
The Intercreditor Agreement.

 
5.  
Guaranty Agreement to be dated as of the Effective Date by Ariana Energy, LLC in
favor of the Administrative Agent and the Lenders.

 
6.  
Guaranty Agreement to be dated as of the Effective Date by Trust Energy Company,
LLC in favor of the Administrative Agent and the Lenders.

 
7.  
Limited Liability Company Interests Security Agreement to be dated as of the
Effective Date, by Borrower in favor of the Administrative Agent and the
Lenders, as amended.

 
8.  
Financing Statements in respect of item 9, by the Borrower - Kentucky Secretary
of State.

 
9.  
Mortgage to be dated as of the Effective Date – Trust Energy Company, LLC –
Kentucky – in favor of the Administrative Agent for the benefit of the Lenders,
as amended.

 
10.  
Mortgage to be dated as of the Effective Date – Trust Energy Company, LLC –
Campbell County, Tennessee – in favor of Richard C. Raines, as Trustee for the
benefit of the Administrative Agent and the Lenders.

 
11.  
Mortgages to be dated as of the Effective Date – Nami Resources Company L.L.C. –
in favor of the Administrative Agent for the benefit of the Lenders.

 
12.  
Mortgages to be dated as of the Effective Date – Nami Resources Company L.L.C.
(Pipeline Mortgage) – in favor of the Administrative Agent for the benefit of
the Lenders.

 
13.  
Mortgages to be dated as of the Effective Date – Ariana Energy, LLC – in favor
of Richard C. Raines, as Trustee for the benefit of the Administrative Agent and
the Lenders.

 
14.  
Security Agreement to be dated as of the Effective Date by Trust Energy Company,
LLC in favor of the Administrative Agent for the benefit of the Lenders.

 
15.  
Guaranty Agreement to be dated as of the Effective Date by Vanguard Permian, LLC
in favor of the Administrative Agent and the Lenders.

 
16.  
Mortgage to be dated as of the Effective Date – Vanguard Permian, LLC – Lea
County, New Mexico – in favor of the Administrative Agent for the benefit of the
Lenders.

 
17.  
Mortgage to be dated as of the Effective Date – Vanguard Permian, LLC –
Crockett, Gaines, Irion, Reagan, Schleicher, Tom Green, Upton, Ward and Yoakum
Counties, Texas – in favor of the Administrative Agent for the benefit of the
Lenders.

 
18.  
Mortgage to be dated as of the Effective Date – Vanguard Permian, LLC –
Mississippi – in favor of the Administrative Agent for the benefit of the
Lenders.

 
19.  
Financing Statements for Mortgages.

 
a.           Borrower - Kentucky Secretary of State
 
b.           Ariana Energy, LLC - Tennessee Secretary of State
 
c.           Trust Energy Company, LLC - Kentucky Secretary of State
 
d.           Nami Resources Company L.L.C. – Kentucky Secretary of State
 
e           Vanguard Permian, LLC – Delaware Secretary of State
 
20.  
Guaranty Agreement to be dated as of the Effective Date by VNR Holdings, LLC in
favor of the Administrative Agent and the Lenders.

 


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
 
1.Assignor:______________________________

 
2.
Assignee:
______________________________

 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower:
__________________________

 
 
4.
Administrative Agent:
BNP Paribas, as the administrative agent under the Credit Agreement

 
 
5.
Credit Agreement:
The Term Loan Agreement dated as of November 16, 2010 among Vanguard Natural
Gas, LLC, the Lenders parties thereto, BNP Paribas, as Administrative Agent, and
the other agents parties thereto

 
6.
Assigned Interest:

 
Commitment Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%



 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR


[NAME OF ASSIGNOR]




By:                                                                
Name:                                                                
Title:                                                                




ASSIGNEE


[NAME OF ASSIGNEE]




By:                                                                
Name:                                                                
Title:                                                                





--------------------------------------------------------------------------------

 
1 Select as applicable.
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 
 

--------------------------------------------------------------------------------

 

[Consented to and]3 Accepted:
 


BNP PARIBAS,
as Administrative Agent




By:                                                                
Name:                                                                
Title:                                                                






[Consented to:]4


[NAME OF RELEVANT PARTY]




By:                                                                
Name:                                                                
Title:                                                                



--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 
 
 

--------------------------------------------------------------------------------

 

 ANNEX 1


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate D to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 


 


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05
 
LITIGATION
 
The Borrower and Subsidiaries do not anticipate that any of the following
litigation or claims can reasonably be expected in the event of an adverse
determination, individually or in the aggregate, to result in a Material Adverse
Effect.  Nonetheless the Borrower makes the following disclosure concerning
litigation and claims to the Lenders:
 
1.
Leonard K. Nave and Kentucky Natural Gas Service v. Nami Resources, LLC, et al.
Laurel Circuit Court, Division I, Civil Action No. 06-CI-1088.  The Plaintiffs
in this action (the “New Action”) assert that the Company failed to perform a
settlement agreement pursuant to which the parties settled all of the claims
asserted in the litigation styled Leonard K. Nave, et al v. Majeed Saiedynami,
et al., Laurel Circuit, Civil Action No. 02-CI-817 (the “Original Action”).  On
June 13, 2007 the Laurel Circuit Court dismissed Plaintiff’s fraud claims,
dismissed Mike Nami from the case, individually and ordered Plaintiffs to amend
their complaint limiting the nature and scope of the claims.  As currently
positioned, Plaintiff’s claim is for $270,000 plus interest.

 
 
On November 2, 2007, Mr. Nave entered a Plea Agreement in U.S.D.C. in Lexington
in connection with his criminal prosecution wherein he admitted “knowingly
making false, material declarations and statements.”  As part of the Plea
Agreement, Mr. Nave agreed to pay “restitution totaling $100,000 to a number of
victims to the fraud scheme.”  Mr. Nave was sentenced to a ten month term of
imprisonment.  NRC intends to vigorously defend the New Action as it believes it
has fully performed the settlement agreement.

 
2.
The Company has been involved in an ongoing dispute with a significant lessor,
Asher and Land and Mineral Company, Ltd. (“Asher”).  That dispute includes
claims by Asher that the Company did not correctly calculate the royalties paid
to it and that the Company has otherwise failed to abide by certain terms of the
leases relating to the coordination of oil and gas development with coal
development.

 
 
On September 8, 2006, Asher filed a complaint to initiate an action styled Asher
Land and Mineral, Ltd. v. Nami Resources Company, LLC, Bell Circuit Court, Civil
Action No. 06-CI-00417.  In that action, Asher sought damages and rescission of
its leases with the Company.  Before the Company filed a responsive pleading,
Asher voluntarily withdrew its complaint and dismissed that action.

 
 
On December 15, 2006, Asher filed a new action styled Asher Land and Mineral,
Ltd. v. Nami Resources Company, LLC, Bell Circuit Court, Civil Action No.
06-CI-00566.  In that action, Asher made the same allegations as in the prior
suit and added a claim for an undetermined amount of punitive damages.  On
August 13, 2007, the Court granted Plaintiff’s Motion to join additional
Defendants and file a First Amended Complaint.  Since that time, the Plaintiff
has since filed three subsequent amended complaints. The Fourth Amended
Complaint asserts claims of fraudulent conveyance against the Company, Vanguard
Resources, LLC, Vinland Energy Eastern, LLC, Vanguard Natural Gas, LLC, Trust
Energy Company, LLC, Vinland Energy Operations, LLC, Vinland Gathering, LLC and
Majeed S. Nami, individually.  Discovery has only recently been commenced with
regards to these claims.  The newly added Defendants have entered appearances
and denied all claims.  The Company will vigorously defend the litigation on the
grounds that it has substantially complied with its obligations under the leases
and Asher has suffered no damage, even if its assertions were true.

 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.06
 
ENVIRONMENTAL
 


 
NONE
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.12
 
INSURANCE
 
(The insurance certificate follows this page)
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.14
 
SUBSIDIARIES AND PARTNERSHIPS
 


 
Subsidiaries
 
Jurisdiction of Organization
Organizational Identification Number
Principal Place of Business
and Chief Executive Office
Ariana Energy, LLC
Tennessee
0425970
Same as Borrower
Trust Energy Company, LLC
Kentucky
0601354
Same as Borrower
Vanguard Permian, LLC
Delaware
4476999
Same as Borrower
VNR Holdings, LLC
Delaware
4328433
Same as Borrower


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.18
 
GAS IMBALANCES
 


 
NONE
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.19
 
MARKETING CONTRACTS
 
1.
Transportation Agreement dated April 30, 1986, between Southern Gas Company,
Inc. and Delta Natural Gas Company, Inc., as amended by Amendment to
Transportation Agreement dated April 11, 1996, between Delta Natural Gas
Company, Inc. and Southern Gas Company of Delaware, Inc. re:  transportation of
natural gas from Whitley County, Kentucky to Clay County, Kentucky

 
2.
Letter dated August 19, 1999, from Southern Gas Co. of Delaware, Inc. to Nami
Resources Company L.L.C. re:  conveyance of leases and wells by Southern Gas Co.
of Delaware, Inc. to Nami Resources Company L.L.C.

 
3.
Agreement dated February 1, 2001, between Delta Natural Gas Company, Inc. and
Nami Resources Company L.L.C. re:  transportation of natural gas from southeast
Kentucky to Whitley County, Kentucky

 
4.
Agreement dated August 24, 2004 between Delta Natural Gas Company, Inc. and Nami
Resources Company L.L.C. re:  transportation of natural gas in Knox County,
Kentucky

 
5.
Agreement dated March 10, 2005, between Delta Natural Gas Company, Inc. and Nami
Resources Company L.L.C. re:  transportation of natural gas from Bell, Knox and
Harlan Counties, Kentucky

 
6.
Agreement dated January 5, 2007 between Vinland Energy Gathering, LLC and
Vanguard Natural Gas, LLC re:  gathering and compression of natural gas in
Kentucky

 
7.
Agreement dated January 5, 2007 between Vinland Energy Gathering, LLC and Ariana
Energy, LLC re:  gathering and compression of natural gas in Tennessee

 
8.
Gas Purchase Contract dated October 1, 1999 between DCP Midstream, LP and
Vanguard Permian, LLC relating to the Hobbs and Lovington Fields

 
9.
Gas Purchase Contract dated August 1, 1989 between DCP Midstream, LP and
Vanguard Permian, LLC relating to the Lovington Field

 
10.
Gas Purchase Contract Amendment dated December 1, 2000 between DCP Midstream, LP
and Vanguard Permian, LLC relating to the Robertson Field

 
11.
Gas Purchase Contract dated July 1, 2003 between Targa Texas Field Services and
Vanguard Permian, LLC relating to the Hondo Field

 
12.
Gas Purchase Contract dated August 20, 1996 between Markwest Pinnacle L.P. and
Vanguard Permian, LLC relating to the West Field

 
13.
Gas Purchase Contract dated September 8, 2003 between DCP Midstream, LP and
Vanguard Permian, LLC relating to the Lovington Field

 
14.
Gas Purchase Contract dated February 12, 2004 between Belvan Corporation and
Vanguard Permian, LLC relating to the Wyatt Field

 
15.
Gas Purchase Contract dated June 1, 2005 between Davis Gas Processing, Inc. and
Vanguard Permian, LLC relating to the H J Strawn Field

 
16.
Gas Gathering Agreement dated July 1, 2006 between Enterprise Hydrocarbons, L.P.
and Lewis Petro Properties, Inc.

 
17.
Gas Purchase Agreement dated August 1, 2005, between Houston Pipe Line Company,
L.P. and Lewis Petro Properties, Inc., as amended by that certain First
Amendment to Gas Purchase Agreement effective August 1, 2005, and as amended by
that certain Second Amendment to Gas Purchase Agreement effective August 1,
2005.

 
18.
Crude Oil Purchase Contract dated March 6, 2008 between Plains Marketing L.P.
and Vanguard Permian, LLC.

 
19.
Crude Oil Purchase Agreement dated February 22, 2008 between Sunoco Partners
Marketing & Terminals, LP and Vanguard Permian, LLC relating to the
Hoblit-Jacobs Field.

 
20.
Crude Oil Purchase Contract dated March 1, 2008 between Shell Trading U.S.
Company and Vanguard Permian, LLC relating to the Wyatt Field, as amended by
that certain First Amendment to Purchase Contract effective September 1, 2008.

 
21.
Crude Oil Contract dated February 27, 2008 between Occidental Energy Marketing
Inc. and Vanguard Permian, LLC as amended by that certain First Amendment to
Crude Oil Contract effective March 1, 2008 and as amended by that certain Second
Amendment to Crude Oil Contract effective March 1, 2008 and as amended by that
certain Third Amendment effective July 1, 2009.

 
22.
Crude Oil Purchase Agreement dated March 1, 2008 between Navajo Refining
Company, LP and Vanguard Permian, LLC.

 
23.
Crude Oil Purchase Agreement dated March 14, 2008 between ConocoPhillips and
Vanguard Permian, LLC relating to the Garrett Field.

 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.20
 
CURRENT SWAP AGREEMENTS
 
See attached



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.24
 
MORTGAGE FILING OFFICES
 
I.           KENTUCKY
 
Attn: UCC Branch
 
Kentucky Secretary of State
 
700 Capital Avenue, Suite 153
 
Frankfurt, Kentucky 40601
 
Bell County Court Clerk
 
Bell County Courthouse
 
101 Courthouse Square
 
Pineville, Kentucky 40977
 
Clay County Court Clerk
 
Clay County Courthouse
 
102 Richmond Rd., Suite 101
 
Manchester, Kentucky 40962
 
Harlan County Court Clerk
 
Harlan County Courthouse
 
129 South 1st Street
 
Harlan, Kentucky 40831
 
Knox County Court Clerk
 
Knox County Courthouse
 
401 Court Square
 
Barbourville, Kentucky 40906
 
Leslie County Court Clerk
 
Leslie County Courthouse
 
22010 Main Street
 
Hyden, Kentucky 41749
 
McCreary County Court Clerk
 
McCreary County Courthouse
 
One North Main Street
 
Whitley City, Kentucky 42653
 
Whitley County Court Clerk
 
Whitley County Courthouse
 
200 Main Street
 
Williamsburg, Kentucky 40769
 
II.           TENNESSEE
 
Attn: Business Services
 
Tennessee Secretary of State
 
312 8th Avenue, North
 
6th Floor, Snodgrass Tower
 
Nashville, Tennessee 37243
 
Anderson County Register of Deeds
 
Anderson County Courthouse
 
100 N. Main Street
 
Clinton, Tennessee 37716-3608
 
Campbell County Register of Deeds
 
Campbell County Courthouse
 
195 Ky. Street
 
Jacksboro, Tennessee 37757
 
Morgan County Register of Deeds
 
Morgan County Courthouse
 
415 S. Kingston St.
 
Wartburg, Tennessee 37887
 
Scott County Register of Deeds
 
Scott County Courthouse
 
283 Court Street
 
Huntsville, Tennessee 37756
 
III.
NEW MEXICO

 
Lea County Clerk
Lea County Courthouse
100 N. Main
Lovington, New Mexico  88260


IV.  TEXAS


Crockett County Clerk
909 Avenue D
Ozona, TX  76943


Gaines County Clerk
101 S. Main, Room 107
Seminole, TX  79360


Irion County Clerk
209 N. Parkview
Mertzon, TX  76941


LaSalle County Clerk
101 Courthouse Square, Suite 107
Cotulla, TX  78014


Reagan County Clerk
Third at Plaza
Big Lake, TX  76932


Schleicher County Clerk
Hwy 277
Eldorado, TX  76936


Tom Green County Clerk
124 W. Beauregard
San Angelo, TX  76903


Upton County Clerk
205 East 10th Street
Rankin, TX  79778


Ward County Clerks Office
400 South Allen Avenue, Suite 101
Monahans, TX 79756


Webb County Clerk
1110 Victoria Street, Suite 201
Laredo, TX  78040


Yoakum County Clerk
Cowboy Way & Avenue G
Plains, TX  79355


V.  MISSISSIPPI


Covington County Chancery Clerk
101 South Elm Avenue
Collins, MS  39428


Jasper County Chancery Clerk (1st District)
1782 Highway 503
Paulding, MS  39348


Jefferson Davis County Chancery Clerk
1025 3rd Street
Prentiss, MS  39474


Jones County Clerk(1st District)
101 N. Court Street, Suite D
Post Office Box 248
Ellisville, MS  39437


Jones County Clerk (2nd District)
415 N. 5th Avenue
Post Office Box 1468
Laurel, MS  39441


VI.  DELAWARE


Delaware Secretary of State
401 Federal Street, Suite 3
Dover, DE  19901

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.03
EXISTING LIENS




Liens Granted by Vanguard Natural Gas, LLC
 
None
 


 
Liens Granted by Trust Energy Company, LLC
 
None
 


 
Liens Granted by Ariana Energy, LLC
 
None
 


 
Liens Granted by VNR Holdings, LLC
 
None
 


 

Schedule 9.03 -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.05
 
INVESTMENTS
 
NONE, except for the ownership by the Borrower of 100% of the Equity Interests
of each of Ariana Energy, LLC, TEC, Vanguard Permian and VNR Holdings, LLC, and
7,435 units of Vanguard Resources, LLC stock for purposes of new director and
employee compensation, and any described in the Financial Statements.
 



Schedule 9.05 -
 
 

--------------------------------------------------------------------------------

 
